
	

114 HR 5282 IH: Comprehensive Consumer Credit Reporting Reform Act of 2016
U.S. House of Representatives
2016-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5282
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2016
			Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to improve the consumer reporting system, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Consumer Credit Reporting Reform Act of 2016. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional findings.
				Sec. 4. Effective date.
				Title I—Fixing the dispute process
				Sec. 101. Establishes a new right to appeal disputes completed by consumer reporting agencies and
			 furnishers.
				Sec. 102. Creates reasonable dispute procedures for furnishers of information and meaningful
			 disclosures to consumers about investigations; notices by furnishers to
			 consumers of reporting of negative items to consumer reporting agencies.
				Sec. 103. Creates reasonable dispute procedures for consumer reporting agencies and meaningful
			 disclosures to consumers about reinvestigations.
				Sec. 104. Increases consumers’ awareness of dispute rights and tools for challenging errors.
				Sec. 105. Enhances accuracy and completeness duties for consumer reporting agencies and furnishers.
				Sec. 106. Requires furnishers to maintain records necessary to verify accuracy of disputes.
				Sec. 107. Establishes new requirements on consumer reporting agencies when notified of inaccurate
			 or incomplete information from furnishers.
				Sec. 108. Indication of dispute by consumers and use of disputed information.
				Sec. 109. Inclusion of public record data sources in consumer reports.
				Sec. 110. Injunctive relief for victims.
				Title II—Restricting the use of credit checks for employment decisions
				Sec. 201. Bans the use of credit information for most employment decisions.
				Title III—Rehabilitating the credit standing of struggling private education loan borrowers
				Sec. 301. Removes adverse information for certain defaulted or delinquent private education loan
			 borrowers who demonstrate a history of loan repayment.
				Sec. 302. Private education loan definitions.
				Title IV—Restoring the impaired credit of victims of predatory activities and unfair consumer
			 reporting practices
				Sec. 401. Shortens the time period that most adverse credit information stays on consumer reports.
				Sec. 402. Mandates the expedited removal of fully paid or settled debt from consumer reports.
				Sec. 403. Imposes restrictions on the appearance of medical collections on consumer reports and
			 requires the expedited removal of fully paid or settled medical
			 collections from consumer reports.
				Sec. 404. Provides credit restoration for victims of predatory mortgage lending and servicing.
				Sec. 405. Provides credit relief for private education loans borrowers who were defrauded or
			 mislead by proprietary education institution or career education programs.
				Sec. 406. Establishes right for victims of financial abuse to have adverse information associated
			 with an abuser’s fraudulent activity removed from their consumer reports.
				Sec. 407. Prohibits treatment of credit restoration or rehabilitation as adverse information.
				Title V—Monitoring the development and use of credit scores
				Sec. 501. Establishes clear Federal oversight of the development of credit scoring models by the
			 Bureau.
				Sec. 502. Mandates ongoing review and reports to Congress by the Federal Housing Finance Agency on
			 using additional, alternative, and updated credit scoring models as part
			 of the criteria for loans purchased by Fannie Mae and Freddie Mac.
				Sec. 503. Requires a Bureau study and report to Congress on the impact of using non-traditional
			 data.
				Title VI—Providing greater consumer access to and understanding of consumer reports and credit
			 scores
				Sec. 601. Credit score and educational credit score definitions.
				Sec. 602. Expands explanatory information given to consumers about how scores are calculated.
				Sec. 603. Requires consumer reporting agencies to disclose prominently the differences between and
			 limitations of credit scores and educational credit scores required prior
			 to a consumer obtaining such scores.
				Sec. 604. Provides consumers with free credit score disclosures with their free annual consumer
			 reports upon request and creates instances when consumers automatically
			 receive free consumer reports and credit scores.
				Sec. 605. Requires private educational lenders to provide consumers with free copies of any
			 consumer reports and credit scores that they used for underwriting before
			 consumers sign loan agreements.
				Sec. 606. Requires motor vehicle lenders or indirect auto lenders to provide consumers with free
			 copies of any consumer reports and credit scores that they used for
			 underwriting before consumers sign lease or loan agreements.
				Sec. 607. Requires residential mortgage lenders to provide consumers with free copies of any
			 consumer reports and credit scores that they used for underwriting before
			 consumers sign loan agreements.
				Title VII—Banning misleading and unfair consumer reporting practices
				Sec. 701. Prohibits automatic renewals for consumer reporting and credit scoring products and
			 services offered under promotional terms.
				Sec. 702. Bans misleading and deceptive marketing related to the provision of consumer reporting
			 and credit scoring products and services.
				Sec. 703. Ends excessive direct-to-consumer sales by giving the Bureau authority to set fair and
			 reasonable fees on consumer reporting and credit scoring products and
			 services sold by consumer reporting agencies to consumers.
				Sec. 704. Promotes access to consumer reporting and credit scoring disclosures for consumers with
			 limited English proficiency and visual and hearing impairments to enhance
			 their ability to exercise their rights.
				Sec. 705. Establishes consumers’ right to shop for the best deal on certain large dollar loans
			 without harming their credit standing.
				Sec. 706. Ends confusion about whether entities are engaged in consumer reporting practices by
			 creating a nationwide consumer reporting agencies registry.
				Title VIII—Expanding access to tools to protect vulnerable consumers from identity theft, fraud, or
			 a related crime, and protect victims from further harm
				Sec. 801. Identity theft report definition.
				Sec. 802. Credit freeze definition.
				Sec. 803. Enhances fraud alert protections.
				Sec. 804. Enhances access to credit freezes, limits the cost of such freezes, and provides access
			 to free credit freezes for vulnerable consumers.
				Sec. 805. Requires disclosure of consumer rights related to credit freezes.
				Sec. 806. Provides access to fraud records for victims.
				Sec. 807. Required Bureau to set procedures for reporting identity theft, fraud, and other related
			 crime.
				Sec. 808. Establishes the right to free credit monitoring and identity theft protection services
			 for certain consumers.
				Sec. 809. Ensures removal of inquiries resulting from identity theft, fraud, or other related crime
			 from consumer reports.
				Title IX—Miscellaneous
				Sec. 901. Definitions related to days.
				Sec. 902. Technical correction related to risk-based pricing notices.
				Sec. 903. FCRA findings and purpose; voids certain contracts not in the public interest.
				Sec. 904. General Bureau rulemaking.
			
 3.Congressional findingsCongress finds the following: (1)General findings (A)Consumer reporting agencies (CRAs) are companies that collect, compile, and provide information about consumers in the form of consumer reports, commonly referred to as credit reports for certain permissible statutory purposes. Data furnishers, such as creditors, lenders, and debt collection agencies, voluntarily submit information to CRAs such as the total amount for each loan or credit limit for each credit card and the consumer’s payment history on these products. These reports may also include information about companies that have asked to see a consumer’s credit report, addresses, current and previous employers, and certain public records. The largest CRAs in this country are referred to as nationwide CRAs, which currently include Equifax, TransUnion, and Experian.
 (B)In a December 2012 paper, Key Dimensions and Processes in the U.S. Credit Reporting System: A review for how the nation’s largest credit bureaus manage consumer data, the Bureau of Consumer Financial Protection (CFPB or the Bureau) noted that the three nationwide CRAs maintain credit files on approximately 200 million adults and receive information from about 10,000 furnishers. On a monthly basis, these furnishers provide information on over 1.3 billion consumer credit accounts or other tradelines.
 (C)The 10 largest institutions furnishing credit information to each of the nationwide CRAs account for more than half of all accounts reflected in consumers’ credit files.
 (D)Consumer reports play an increasingly important role in the lives of American consumers as most creditors are reviewing these reports to make decisions about whether to extend credit and on what terms and conditions. As such, information contained in a person’s credit report not only can affect whether a person is able to get a private education to pay for college costs, secure a mortgage to buy a home, or to obtain a credit card, but also can affect the consumer’s cost of borrowing.
 (E)Consumer reports are also increasingly used for noncredit decisions, including by landlords to determine whether to rent an apartment to a prospective tenant and by employers to decide whether to hire potential job applicants.
 (F)Pursuant to the Federal Fair Credit Reporting Act (FCRA), CRAs have a statutory obligation to verify independently the accuracy and completeness of information included on the reports that they provide.
 (G)The nationwide CRAs have failed to establish and follow reasonable procedures, as required by existing law, to establish the maximum level of accuracy of information contained on consumer reports. Given the repeated failures of CRAs to comply with accuracy requirements on their own, legislation is intended to provide them with detailed guidance improving the accuracy and completeness of information contained in consumer reports, including procedures, policies, and practices that these CRAs should already be following to ensure full compliance with their existing obligations.
 (H)The presence of inaccurate or incomplete information on a person’s report may result in substantial financial and emotional harm. Credit reporting errors can lead to the loss of new employment opportunities or a denial of a promotion in an existing job, the inability to obtain credit on favorable terms, the inability to secure rental housing, the mental distress of trying unsuccessfully to remove errors from one’s credit report, among other types of harm.
 (I)Current industry practices impose an unfair burden of proof on consumers when trying to fix errors on their reports.
 (J)Consumer reports containing inaccurate or incomplete credit information undermine the ability of creditors and lenders to effectively and accurately underwrite and price credit.
 (K)Recognizing that credit reporting affects the lives of most Americans and that the consequences of errors on a consumer report can be catastrophic for a consumer the Bureau began accepting consumer’s complaints about credit reporting in October 2012.
 (L)As of August 2015, the Bureau has handled approximately 105,500 credit reporting complaints, making credit reporting the third most-complained-about subject matter on which the Bureau accepts consumer complaints. The most common credit reporting problems identified by consumers relate to incorrect information contained on consumer reports (comprising a staggering 77 percent) and CRAs investigations (consisting of 9 percent). Other complaints involve the inability to obtain a report or score, the improper use of reports, and credit monitoring or identity protection products and services.
 (M)The Bureau indicated in its Monthly Complaint Report Volume 2 released in August 2015 that credit reporting complaints showed the greatest month-over-month percentage increase (56 percent) as compared to the other consumer complaints which the Bureau currently tracks.
 (N)The Bureau’s summer 2015 Supervisory Highlights publication found that one or more of the largest CRAs failed to adequately oversee furnishers to ensure they were adhering to the CRAs vetting policies and to establish proper procedures to verify public record information.
 (O)A February 2014 Bureau report titled Credit Reporting Complaint Snapshot found that consumers are confused about the extent to which the nationwide CRAs are required to provide them with validation and documentation of a debt which appears on their credit report.
 (P)As evidence that the current system lacks sufficient market incentives for CRAs to develop more robust procedures to increase the accuracy and completeness of information on credit reports, litigation discovery documented by the National Consumer Law Center, as part of a January 2009 report entitled Automated Injustice: How a Mechanized Dispute System Frustrates Consumers Seeking to Fix Errors in Their Credit Reports, showed that at least two of the three largest CRAs use quota systems to force employees to process disputes hastily and without the opportunity for conducting meaningful investigations. At least one nationwide CRA only allowed dispute resolution staff five minutes to handle a consumer’s call. Furthermore, these CRAs were found to award bonuses for meeting quotas and punish those who didn’t meet production numbers with probation.
 (Q)Unlike most other business relationships, where consumers can register their satisfaction or dissatisfaction with a particular product or service by taking their business elsewhere, consumers have no say in whether their information is included in the CRAs databases and limited legal remedies to hold the CRAs accountable for inaccuracies or poor service.
 (R)Accordingly, despite the existing statutory mandate for CRAs to follow reasonable procedures to assure the maximum possible accuracy of the information whenever they prepare consumer reports, numerous studies and the high volume of consumer complaints submitted to the Bureau about incorrect information on consumer reports demonstrates that these CRAs continue to skirt their obligations under the law, year after year.
				(2)Incorrect information on consumer reports
 (A)Consumers are entitled to dispute errors on their consumer reports with either the CRA or directly with furnishers and request mistakes be deleted or removed. Consumers who believe an investigation has not correctly resolved their dispute have few options other than requesting that a statement about the dispute be included with their future reports.
 (B)CRAs have a statutory obligation under the FCRA to conduct a reasonable investigation by conducting a substantive and searching inquiry when a consumer disputes an item on their report. In doing so, CRAs must conduct an independent review about the accuracy of any disputed item and cannot merely rely on a furnisher’s rubber-stamp verification of the integrity of the information they have provided to CRAs.
 (C)The Federal Trade Commission (FTC) in a Report to Congress Under Section 319 of the Fair and Accurate Credit Transactions Act of 2003 released in December 2012 found that 26 percent of survey participants identified at least one potentially material error on their consumer reports, and 13 percent experienced a change in their credit score once the error was fixed.
 (D)Bureau examiners have identified repeated deficiencies with the nationwide CRAs’ information collection. In the summer 2015 Supervisory Highlights released in June 2015, the Bureau noted continued weaknesses with CRAs’ methods and processes for assuring maximum possible accuracy in consumer reports. Bureau examiners found, with certain exceptions, no quality control policies and procedures to test consumer reports for accuracy.
 (E)In its Credit Reporting Complaint Snapshot released in February 2014, the Bureau found that consumers were uncertain about the depth and validity of the investigations performed. Consumers also expressed frustration that even though they provided supporting materials that they believed demonstrated the inaccuracy of the information provided by furnishers, errors continued to remain on their reports.
 (F)Bureau examiners noted in the winter 2015 Supervisory Highlights released in March 2015 that one or more nationwide CRAs failed to adequately fulfill their dispute-handling obligations, including by not forwarding all relevant information found in letters and supporting documents supplied by consumers when they submitted disputes to furnishers, failing to notify consumers that they had completed their investigations, and not providing consumers with the results of the CRAs’ reviews about their dispute claims.
 (G)Consumers’ increasing frustration about the difficulties of trying to fix credit reporting evidence through the volume of consumer complaints errors submitted to the Bureau, are also echoed in another FTC study on credit report accuracy issued in January 2015. In the Report to Congress under Section 319 for the Fair and Accurate Credit Transactions Act of 2003, the FTC found that nearly 70 percent (84 people) of participants from a previous survey that had filed disputes with CRAs continued to believe that at least some of the disputed information remained inaccurate at the time of the follow-up survey. Despite these views, 50 percent (42 people) of the survey participants decided to just give up trying to fix the errors, with only 45 percent (38 people) of them planning to continue to try to resolve their disputes.
 (H)The increasing number of consumer complaints about incorrect information to the Bureau, coupled with the largest CRAs’ repeated quality control weaknesses found by Bureau examiners, show that the nationwide CRAs have failed to establish and follow reasonable procedures to assure maximum accuracy of information and to conduct independent investigations of consumers’ dispute claims. These ongoing problems demonstrate the need for legislation to—
 (i)enhance obligations on furnishers to substantiate information and require furnishers to keep records for the same amount of time that adverse information about these accounts may appear on a person’s consumer report;
 (ii)eliminate CRAs’ discretion to determine the relevancy of materials provided by consumers to support their dispute claims by instead requiring them to pass all material onto furnishers and eliminating their discretion to deem some disputes frivolous or irrelevant when a consumer resubmits a claim that they believe has been inadequately resolved;
 (iii)enhance educational content on CRAs’ websites to improve consumers’ understanding of the dispute process and to make it easier for all consumers to initiate claims, including by providing these disclosures in other languages besides English; and
 (iv)create a new consumer right to appeal reviews by CRAs and furnishers of the initial disputes. (3)Injunctive relief (A)Despite the fact that the FCRA currently provides implicit authority for injunctive relief, consumers have been prevented from exercising this right. Legislation explicitly clarifying this right is intended to underscore congressional intent that injunctive relief should be viewed as a remedy available to consumers.
 (B)Myriad findings by the courts, regulators, consumers, and consumer advocates make clear that CRAs have failed to establish adequate standards for the accuracy and completeness of consumer reports, yet the nationwide CRAs have demonstrated little willingness to retool their policies and procedures to fix the problems.
 (C)Providing courts with explicit authority to issue injunctive relief, by telling the CRAs to remedy unlawful practices and procedures, would further CRAs’ mandate under the FCRA to assure the maximum possible accuracy and completeness of credit reports.
 (D)Absent explicit authority to issue injunctions, history suggests that the nationwide CRAs are likely to continue conducting business as usual; dismissing any monetary settlements with individual consumers and State attorneys general as the cost of doing business.
				(4)Use of credit reports for employment purposes
 (A)The use of credit reports as a factor in making hiring decisions has been found to be prevalent in a diverse array of occupations and is not limited to high-level positions.
 (B)According to the California Labor Federation, only 25 percent of employers researched the credit history of job applicants in 1998. However, this practice had increased to 43 percent by 2006 and to 60 percent by 2011.
 (C)A study entitled, Do Job Applicant Credit Histories Predict Job Performance Appraisal Ratings or Termination Decisions? published in 2012 found that, while credit history might conceptually measure a person’s level of responsibility, ability to meet deadlines, dependability, or integrity, it does not, in practice, actually predict an employee’s performance or turnover because credit reports contain many inaccuracies and credit history can be contaminated by events outside a person’s control, such as the effects of divorce, death, and accidents on a person’s finances and ability to meet deadlines, past youthful naivety, and economic shocks. The study found that there is no benefit from using credit history to predict job performance or turnover.
 (D)Despite the absence of data showing a correlation between job performance and credit worthiness, employers continue to use credit checks as a proxy for assessing character and integrity. According to a 2012 Society for Human Resource Management survey, organizations indicated that they used credit checks on job candidates primarily to reduce or prevent theft and embezzlement and to minimize legal liability for negligent hiring.
 (E)The use of credit checks for employment purposes creates a true catch-22 for unemployed people with impaired credit. For example, the financial hardship caused by losing a job may cause some unemployed individuals to make late or partial payments on their bills, but their poor credit standing caused by this negative information on their consumer report can impede their chances of obtaining a new job to end the financial distress.
 (F)A September 2014 report by the New York City Council’s Committee on Civil Rights noted that, for those who have been unemployed for an extended period of time and whose credit has suffered as they fell behind on bills, the use of credit reports in the hiring process can exacerbate and perpetuate an already precarious situation.
 (G)A March 2013 Demos report titled Discredited: How Employment Credit Checks Keep Out Qualified Workers Out of a Job found that one in four survey participants who were unemployed said that a potential employer had requested to check their credit report as part of a job application. Among job applicants with blemished credit histories, one in seven had been advised that they were not being hired because of their credit history.
 (H)While job applicants must give prior approval for a current or prospective employer to pull their credit reports under the FCRA, as a practical matter, this authorization does not constitute an effective consumer protection because an employer may reject any job applicant who refuses a credit check.
 (I)Credit reports generally do not reflect the uncontrollable circumstances that may have contributed to or caused a person’s debts or late payments, such as the loss of a job, a medical crisis, or a divorce.
 (J)In October 2011, FICO noted that from 2008 to 2009, approximately 50 million people experienced a 20-point drop in their credit scores and about 21 million saw their scores decline by more than 50 points. While the Great Recession reduced many consumers’ credit scores due to foreclosures and other financial hardships, the financial crisis had a particularly harsh impact on Latinos and African-Americans, as racial and ethnic minorities and communities of color were frequently targeted by predatory mortgage lenders who steered them into high-cost, subprime loans even when these borrowers would have qualified for prime credit.
 (K)A May 2006 Brookings Institution report titled Credit Scores, Reports, and Getting Ahead in America found that counties with a relatively higher proportion of racial and ethnic minorities in the United States tended to have lower credit scores as compared with counties that had a lower concentration of communities of color.
 (L)Because Latino and African-American households tend, on average, to have lower credit scores than White households, credit checks may disproportionately screen minorities out of jobs, leading to discriminatory hiring practices, and further exacerbating the trend where unemployment for Latino and African-American communities is elevated well above the rate of Whites.
 (M)A 2012 Demos survey found that 65 percent of White respondents reported having good or excellent credit scores, while over half of African-American households reported having fair or bad credit.
				(5)Private education loans
 (A)The Bureau’s October 2014 report titled Annual Report of the CFPB Student Loan Ombudsman noted many private education loan borrowers who sought to negotiate a modified repayment plan when they were experiencing a period of financial distress were unable to get such assistance from their loan holders, often resulting in them defaulting on their loans. This pattern closely resembles the difficulty that a significant number of mortgage loan borrowers experienced when they sought to take responsible steps to work with their mortgage servicer to avoid foreclosure during the Great Recession.
 (B)Although private student loan holders may allow a borrower to postpone payments while enrolled in school full-time, many limit this option to a certain time period, usually 48 to 66 months. This limited time period may not be sufficient for those who need additional time to obtain their degree or who want to continue their education by pursing a graduate or professional degree. The Bureau found that borrowers who were unable to make payments often defaulted or had their accounts sent to collections before they were able to graduate.
				(6)Deceptive practices at certain proprietary education institutions and career education programs
 (A)The for-profit college sector has come under heavy State and Federal scrutiny after the closure and bankruptcy of Corinthian Colleges, which was found to have deceived students by steering them into high-interest student loans based on graduation rates and employment data. Even after its closure, Corinthian students remain saddled with debt, worthless degrees, and few prospects for employment.
 (B)Attending a two-year, for-profit college costs, on average, four times as much as attending a community college. Students at for-profit colleges represent only about 11 percent of the total higher education population but a startling 44 percent of all Federal student loan defaults, according to the United States Department of Education (DOE).
 (C)As highlighted in a press release titled, Obama Administration Announces Final Rules to Protect Students from Poor-Performing Career College Programs that was issued by the DOE on October 30, 2014, [t]oo often, students at career colleges—including thousands of veterans—are charged excessive costs, but don’t get the education they paid for. Instead, students in such programs are provided with poor quality training, often for low-wage jobs or in occupations where there are simply no job opportunities. They find themselves with large amounts of debt and, too often, end up in default. In many cases, students are drawn into these programs with confusing or misleading information..
				(7)Medical debt
 (A)The Bureau’s research on credit reporting and credit scoring has found that the inclusion of medical debt collection information on consumer reports has unfairly reduced consumers’ credit scores.
 (B)The Bureau’s review of 5 million anonymized credit files from September 2011 to September 2013 found that credit scores may underestimate a person’s creditworthiness by up to 10 points for those who owe medical debt, and may underestimate a person’s creditworthiness by up to 22 points after the medical debt has been paid. For consumers with lower credit scores, especially those on the brink of what is considered subprime, a 10 to 22 point decrease in their credit scores can have a significant impact on their lives, including by affecting whether they are able to qualify for credit and, if so, the terms and conditions under which it is extended to them. The differences in peoples’ credit scores because of medical debt could unfairly cost them tens of thousands of dollars on large loans such as mortgages.
 (C)The Bureau found that half of all collections tradelines that appear on consumer reports are related to medical bills claimed to be owed to hospitals and other medical providers. These tradelines affect the credit reports of nearly 1⁄5 of all consumers in the credit reporting system.
 (D)The Bureau concluded that there are no objective or enforceable standards that determine when a debt can or should be reported as a collection tradeline. Because debt buyers and collectors determine whether, when, and for how long to report a collection account, there is only a limited relationship between the time period reported, the severity of a delinquency, and when or whether a collection tradeline appears on a consumer’s credit report.
 (E)Medical patients may be uncertain about what they owe, to whom, when, or for what, causing some consumers who ordinarily pay their bills on time to delay or withhold payments on medical debts. In many instances, consumers’ uncertainty about medical bills can result in medical debt collections appearing on their consumer reports. In a December 2014 report titled Consumer Credit Reports: A Study of Medical and Non-Medical Collections, the Bureau found that a large portion of consumers with medical debts in collections show no other evidence of financial distress and are consumers who ordinarily pay their other financial obligations on time. Unlike credit cards, installment loans, utilities, or wireless or cable services that have contractual account disclosures describing terms and conditions of use, most consumers are not told what their out-of-pocket medical costs will be in advance. Consumers needing urgent or emergency care rarely know, or are provided, the cost of a treatment or procedure before the service is rendered.
 (F)The Bureau concluded that the presence of medical collections is less predictive of future defaults or serious delinquencies than the presence of a nonmedical collection in a study titled Data Point: Medical Debt and Credit Scores issued in May 2014.
 (G)In March 2013, VantageScore released a new credit scoring model (VantageScore 3.0) that excludes all paid collections. In April 2014, FICO announced that its new credit scoring model (FICO '09) excludes any record of a consumer failing to pay a bill if the bill has been paid or settled with a collection agency and also gives less weight to unpaid medical bills that are with a collection agency. Many Americans, therefore, could see significant improvements in their credit scores if creditors and lenders used the latest versions of credit scoring models that treat medical debt differently.
				(8)Financial abuse by known persons
 (A)Financial abuse is frequently associated with domestic violence. Financial abuse in a relationship may result in fraudulent charges to a credit card, or having fraudulent loans taken out or accounts created by the abuser in the survivor’s name. Financial abuse may also result in the survivor’s inability to make valid payments because of lost income when the abuser steals from or coerces the survivor to relinquish their paychecks.
 (B)By racking up substantial debts in the survivor’s name, abusers are able to exercise control and make it harder for the survivor, whose credit is often destroyed in the process, to escape.
 (C)Domestic abuse survivors with tarnished credit reports are likely to face significant obstacles in establishing financial independence from their abusers. This is because credit reports often determine a consumer’s ability to obtain a checking account, housing, insurance, utilities, employment, and even a security clearance as required for certain jobs.
 (D)While in many cases, identity thieves are individuals who are actually known to the survivor, providing documentation of identity theft in order to dispute information on one’s consumer report can be particularly challenging for those who know their financial abuser.
 (E)While it is easier for consumers who obtain a police report to remove fraudulent information from their consumer report and prevent it from reappearing in the future, according to the Empire Justice Center, safety and other noncredit concerns may prevent a survivor of financial abuse involving a known person from involving the police.
 (F)According to domestic violence advocates at the Legal Aid Society in New York, domestic abuse survivors seeking to remove adverse information stemming from financial abuse by contacting their creditors directly are likely to face skepticism about claims of identity theft perpetrated by a spouse because of an assumption that the individual was aware of and may have been complicit in the activity which the survivor alleges stems from financial abuse.
				(9)GSE’s impact on the use of updated versions or additional credit scoring models by mortgage lenders
 (A)Despite innovation in understanding consumer behavior and credit scoring analytics, many creditors and lenders, particularly mortgage lenders, continue to use older versions of credit scoring models and algorithms.
 (B)Lenders that originate residential mortgage loans generally adhere to the underwriting guidelines set by Fannie Mae and Freddie Mac, which reference the 2004 FICO credit scoring model (developed more than a decade ago), not the most recent version developed in 2009 (that was released in 2014).
 (C)Despite changes in recent years to credit scoring models offered by major credit scoring developers VantageScore and FICO to reflect current research about consumer behavior and creditworthiness, it is likely that paid collections (medical or otherwise) will continue to be factored into the risk level of each consumer shopping for credit because only a small percentage of creditors may actually be using the latest models.
				(10)Consumers’ confusion about consumer reports and credit scores
 (A)A July 2011 Bureau report titled The Impact of Differences between Consumer- and Creditor-Purchased Credit Scores found that the credit scores made available to and purchased by consumers are unlikely to be the same credit scores used by creditors and lenders.
 (B)That report found that the scarcity of public educational tools to inform consumers of the differences among credit scores, the large combined market share and brand recognition of FICO credit scores, and the marketing practices of some credit score sellers may perpetuate consumers’ confusion about credit scores. Consumers may be purchasing an educational credit score or subscribing to a credit monitoring service sold by CRAs without realizing the limitations and usefulness of these products and services.
 (C)A September 2012 Bureau report titled Analysis of Differences between Consumer- and Creditor-Purchased Credit Scores found different types of scores, such as those provided by FICO, VantageScore, or other educational scores, vary greatly. The report noted that consumers do not know before they purchase a score from a CRA whether this score will closely track or vary significantly from the score sold to creditors or lenders. Due to this lack of transparency and the resulting consumer confusion, the Bureau recommended that companies selling scores to consumers inform them that the scores that they are purchasing can vary, sometimes substantially, from the scores that are sold to and used by creditors and lenders. Absent increased transparency a substantial number of consumers will continue to hold misleading and inaccurate views of their own creditworthiness that may impact how and whether they shop for credit.
 (D)In February 2011, a Consumer Federation of America and VantageScore study also found that the general public lacks a clear understanding of what credit scores represent. The report found that half of the consumers surveyed did not know that a credit score is designed to indicate the risk of not repaying a loan. Consumers also did not know who makes credit scores available, what numerical range constitutes excellent credit standing, or the financial implications of having a low credit score.
 (E)Many consumers do not realize that they have more than just one credit score. Because the submission of credit information to CRAs is voluntary and not all furnishers submit information to every CRA, the information contained in a consumer’s credit report also varies among CRAs. As a result, the credit score generated by each CRA is likely to vary, resulting in potentially different credit decisions based on an evaluation of different credit reports obtained from different CRAs.
 (F)A February 2015 Bureau report titled Consumer Voices on Credit Reports and Scores found that consumers had questions about what actions to take to improve their scores once they had seen them, suggesting that additional disclosures and educational content is necessary. The Bureau found that consumers were confused by conflicting advice on how to improve their scores.
 (G)That report noted that consumers found the process for obtaining consumer reports and credit scores confusing. Consumers also were uncertain whether and under what circumstances they could obtain a consumer report for free.
				(11)Deceptive and misleading marketing practices
 (A)The Bureau’s February 2015 report titled Consumer Voices on Credit Reports and Scores found that some consumers did not check their consumer report because of concerns about security or being trapped into purchasing unwanted products like an additional report or a credit monitoring service.
 (B)CRAs frequently lure consumers into purchasing products and services that they may not want or need by offering such products or services free of charge for an introductory trial period before such products automatically convert into an ongoing subscription service at the regular price until the offer is cancelled.
 (C)Given the ubiquitous use of consumer reports in consumers’ lives and the fact that consumers’ participation in the credit reporting system is involuntary, CRAs should prioritize providing consumers with the effective means to safeguard their personal and financial information and improve their credit standing, rather than seeking to exploit consumers’ concerns for their companies’ financial gain.
 (D)Vulnerable consumers, who have legitimate concerns about the security of their personal and financial information, deserve clear, accurate, and transparent information about the credit reporting tools that may be available to them, such as fraud alerts and audit freezes.
				(12)Loan comparison shopping
 (A)The Bureau’s February 2015 report titled Consumer Voices on Credit Reports and Scores found that while consumers stand to benefit when they shop for credit, some consumers are reluctant to shop for loans and other types of consumer credit products out of fear that in doing so they will harm their credit scores.
 (B)The Bureau found that one of the most common barriers for people in reviewing their own consumer reports and shopping for the best credit terms was a lack of understanding of the differences between soft and hard inquiries and whether requesting a copy of their own consumer report adversely impacts their credit.
 (C)The Bureau revealed that a consumer with an accurate perception of his or her credit standing may be better equipped to shop for favorable credit terms.
				(13)Protections for consumers’ credit information
 (A)Despite heightened awareness, incidents of identity theft continue to rise. In February 2015 the FTC reported that identity theft was the top consumer complaint that it received for the 15th consecutive year. As these incidents continue to rise, consumers experience significant financial loss and emotional distress from the inability to safeguard effectively and inexpensively their credit information from bad actors.
 (B)According to Javelin Strategy & Research’s 2015 Identity Fraud study, $16 billion was stolen by fraudsters from 12.7 million American consumers in 2014. Similarly, the United States Department of Justice found an estimated 7 percent of all United States residents age 16 or older (about 17.6 million persons) were victims of one or more incidents of ID theft in 2014, and the number of elderly victims age 65 or older (about 86 percent) increased from 2.1 million in 2012 to 2.6 million in 2014.
 (C)Consumers report that they are extremely worried about the security of their financial information. According to a 2015 MasterCard survey, a majority of consumers (77 percent) are anxious about their financial information and Social Security numbers being stolen or compromised, with about 55 percent of consumers indicating that they would rather have naked pictures of themselves leaked online than have their financial information stolen.
 (D)The 2015 MasterCard survey revealed that consumers’ concerns about the online security of their financial information even outweighed consumers’ worries about other physical security dangers such as having their houses robbed (59 percent) or being pickpocketed (46 percent).
 (E)Despite the increasing risks consumers face, there is no Federal requirement that ensures victims, the elderly and other vulnerable consumers have access to credit freezes, the best tool for protecting against new account fraud, free of charge. Nor is there a Federal requirement to ensure that consumers regardless of where they live can proactively place a credit freeze on their consumer report to guard against the risk of identity theft and fraud for a fair and reasonable fee.
 (F)As a result of varying State laws, many consumers may be unable to quickly lift a credit freeze they place on their consumer report, either for a specific creditor or category of creditors, when the time comes for the consumer to obtain credit. Indeed, many consumers may not be taking advantage of existing credit freeze rights provided at the State level if they perceive the benefits of this protection to be outweighed by the burden associated with using it.
 (G)According to Consumer Reports, roughly 50 million American consumers spent about 3.5 billion in 2010 to purchase products aimed at protecting their identity, with the annual cost of the services ranging from $120 to $300. As risks to consumers’ personal and financial information continue to grow, consumers need additional protections to ensure that they have fair and reasonable access to the full suite of identity theft and fraud prevention measures that may be right for them.
 4.Effective dateExcept as otherwise specified, the amendments made by this Act shall take effect 2 years after the date of the enactment of this Act.
		IFixing the dispute process
			101.Establishes a new right To appeal disputes completed by consumer reporting agencies and furnishers
 (a)In generalSection 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)) is amended to read as follows:  (a)Reinvestigations of disputed information by a consumer reporting agency (1)Reinvestigations required (A)In generalSubject to subsection (f), if the completeness or accuracy of any item of information contained in a consumer’s file at a consumer reporting agency is disputed by the consumer and the consumer notifies the agency (either directly or indirectly through a reseller or an authorized third party) of such dispute, the agency shall, free of charge—
 (i)conduct a reasonable reinvestigation using the process described in paragraph (3) to determine whether the disputed information is inaccurate, incomplete, or cannot be verified;
 (ii)notify the consumer that a notation described in section 605(e) will be added to the consumer’s file until the reinvestigation has been completed and that such notation can be removed at the request of the consumer; and
 (iii)before the end of the 30-day period beginning on the date on which the consumer reporting agency receives the notice of the dispute from the consumer or the reseller—
 (I)record the current status of the disputed information; or (II)delete or modify the item in accordance with paragraph (3)(D).
 (B)Extension of period to reinvestigateExcept as provided in subparagraph (C), the 30-day period described in subparagraph (A) may be extended for period not to exceed 15 days if the consumer reporting agency receives additional information from the consumer or the reseller regarding the dispute after the date on which the consumer reporting agency notified any person who provided any item of information in dispute under paragraph (2)(A).
 (C)Limitations on extension of period to reinvestigateSubparagraph (B) shall not apply to any reinvestigation in which, during the 30-day period described in subparagraph (A), the disputed information is found to be inaccurate or incomplete, or the consumer reporting agency determines that the disputed information cannot be verified.
								(2)Prompt notice of dispute to furnisher of information; provision of information regarding dispute
			 provided by the consumer or reseller
 (A)In generalBefore the end of the period of 5 business days beginning on the date on which a consumer reporting agency receives notice of a dispute from any consumer or reseller under paragraph (1)(A), the consumer reporting agency shall provide notification of the dispute to any person who provided any item of information in dispute, at the address and in the manner established with such person. The notice shall include all information, including substantiating documents, regarding the dispute that was submitted to the consumer reporting agency.
								(B)Provision of additional information regarding dispute after notification to the furnisher of
 informationIf a consumer reporting agency receives additional information regarding the dispute from the consumer or reseller after the agency provides the notification described under subparagraph (A) and before the end of the 30-day period described in paragraph (1)(A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to the person who provided the information in dispute.
								(3)Reasonable standards for consumer reporting agencies for conducting reinvestigations and resolving
			 disputes submitted by consumers
 (A)In generalIn conducting a reinvestigation of disputed information, a consumer reporting agency shall, at a minimum—
 (i)maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to determine whether the disputed information is accurate, complete, or can be verified by the person who provided the information;
 (ii)ensure that all staff involved at any level of the reinvestigation process, including any individual with ultimate authority over determining whether the disputed information is inaccurate, incomplete, or cannot be verified, are located within the United States;
 (iii)verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained in the consumer’s file, and that such information is accurate and complete;
 (iv)verify that the consumer reporting agency has a record of the information being disputed; and (v)conduct a reasonable review that considers all information, including substantiating documents, provided by the consumer or reseller.
 (B)Consumer reportingThe consumer reporting agency shall not impose any limitation or otherwise impede the ability of a consumer to submit information about the disputed item.
 (C)Independent analysisThe reinvestigation conducted under subparagraph (A) shall be an independent analysis, separate from any investigation by a reseller or a person who provided the disputed information.
 (D)Deletion or modification of information contained in a consumer fileIf the disputed information is found to be inaccurate, incomplete, or cannot be verified, the dispute resolution staff of the consumer reporting agency shall have the direct authority to delete or modify such information in the consumer’s file, as appropriate, during the 30-day period described in paragraph (1)(A), shall promptly notify the consumer of the results of the reinvestigation as described in paragraph (4), and shall promptly notify any person who provided such information to the consumer reporting agency of the modification or deletion made to the consumer’s file.
								(4)Notice to consumer of results of reinvestigation
 (A)In generalNot later than 5 business days after the conclusion of a reinvestigation conducted under this subsection, the consumer reporting agency shall provide written notice to the consumer of the results of the reinvestigation by postal mail or, if authorized by the consumer for that purpose, by other means available to the agency.
 (B)Contents of notice to consumer of results of reinvestigationThe notice described in subparagraph (A) shall include— (i)a statement that the reinvestigation of the disputed information has been completed;
 (ii)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable, including a statement of the specific reasons supporting the determination;
 (iii)if information in the consumer’s file has been deleted or modified as a result of the reinvestigation—
 (I)a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file;
 (II)a statement identifying the specific information from the consumer’s file that was deleted or modified because such information was determined to be inaccurate, incomplete, or unverifiable by the consumer reporting agency;
 (III)a statement that the consumer has the right, free of charge, to obtain an additional consumer report and credit score or educational credit score (if applicable) within the 12-month period following the date of the conclusion of the reinvestigation, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational score (if applicable) under section 612; and
 (IV)a statement that the consumer has the right, free of charge, to request under subsection (d) that the consumer reporting agency furnish notifications of the consumer’s revised report;
 (iv)a description of the procedure used by the dispute resolution staff of the consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information who was contacted by the staff in connection with the determination;
 (v)a statement that the consumer has the right, free of charge, to add a narrative statement to the consumer’s file disputing the accuracy or completeness of the information, regardless of the results of the reinvestigation by the agency, and the process for submitting such a narrative pursuant to subsection (b);
 (vi)a copy of all information relating to the consumer that was used by the consumer reporting agency in carrying out the reinvestigation and relied upon as the basis for the determination about the accuracy and completeness of the disputed information;
 (vii)a statement that a consumer may, free of charge, challenge the results of the reinvestigation by appeal within 120 days after the date the notice of the results of the reinvestigation was provided to the consumer and the process for submitting an appeal;
 (viii)a statement informing the consumer that a notation described in section 605(e) will be added to the file of the consumer during the period in which the consumer appeals the results of a reinvestigation and that such notation can be removed at the request of the consumer; and
 (ix)any other information, as determined by the Bureau. (5)Requirements relating to reinsertion of previously deleted or modified material (A)Certification of new determination that item is accurate or completeA consumer reporting agency may not reinsert into a consumer’s file any information that was previously deleted or modified pursuant to paragraph (3)(D), unless the person who provided the information—
 (i)requests that the consumer reporting agency reinsert such information; (ii)submits a written certification that the information is accurate and complete; and
 (iii)provides a statement describing the specific reasons why the information should be inserted. (B)Notice to consumer before reinsertion can occurUpon receipt of a request for reinsertion of disputed information under subparagraph (A), the consumer reporting agency shall, not later than 5 business days before the consumer reporting agency reinserts the information into the consumer’s file, notify the consumer in writing of such request for reinsertion. Such notice shall include—
 (i)the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information to or contacted the consumer reporting agency in connection with the reinsertion;
 (ii)a copy of the information relating to the consumer, the certification that the information is accurate or complete, and the statement of the reasons supporting reinsertion provided by the person who provided the information to the consumer reporting agency under subparagraph (A);
 (iii)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this subparagraph was issued, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency that includes the reinserted information, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under section 612;
 (iv)a statement that the consumer may appeal the determination that the previously deleted or modified information is accurate or complete and a description of the procedure for the consumer to make such an appeal pursuant to subsection (h); and
 (v)a statement that the consumer has the right to add a narrative statement, free of charge, to the consumer’s file disputing the accuracy or completeness of the disputed information and a description of the process to add such a narrative statement pursuant to subsection (b).
 (6)Expedited dispute resolutionIf a consumer reporting agency determines that the information provided by the consumer is sufficient to substantiate that the item of information is inaccurate, incomplete, or cannot be verified by the person who furnished such information, and the consumer reporting agency deletes or modifies such information within 3 business days of receiving notice of the dispute, the consumer reporting agency shall be exempt from the requirements of paragraph (4), if the consumer reporting agency provides to the consumer—
 (A)prompt notice confirming the deletion or modification of the information from the consumer’s file in writing or by other means, if agreed to by the consumer when the information is disputed;
 (B)a statement of the consumer’s right to request that the consumer reporting agency furnish notifications of a revised consumer report pursuant to subsection (d);
 (C)not later than 5 business days after deleting or modifying the information, a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file; and
 (D)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this paragraph was sent to the consumer, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency, regardless of whether the consumer obtained or will obtain their free annual consumer report and credit score or educational score (if applicable) under section 612.
 (7)No excuse for failure to conduct reinvestigationA consumer reporting agency may not refuse to conduct a reinvestigation under this subsection because the agency determines that the dispute was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the dispute on the consumer’s behalf. If the consumer reporting agency refuses to reinvestigate a dispute for these reasons, it shall provide a clear and conspicuous notice to the consumer explaining the reasons for the refusal and describing the specific information the consumer is required to provide for the agency to conduct the reinvestigation.
							.
 (b)Ensuring consumer reporting agencies furnish certain notifications without chargeSection 611(d) of the Fair Credit Reporting Act (15 U.S.C. 1681i(d)) is amended by inserting and without charge after request of the consumer. (c)Including specialty consumer reporting agencies in reports (1)In generalSection 611(e) of the Fair Credit Reporting Act (15 U.S.C. 1681i(e)) is amended by inserting or 603(x) after section 603(p).
 (2)Technical amendmentParagraph (1) of such section (15 U.S.C. 1681i(e)(1)) is amended by striking The Commission and inserting The Bureau. (d)Conforming amendmentsSuch Act is further amended—
 (1)in section 605B(c)(2), by striking section 611(a)(5)(B) and inserting section 611(a)(5); (2)in section 611—
 (A)in subsection (c), by striking unless there is reasonable grounds to believe that it is frivolous or irrevelant,; and (B)in subsection (f)(3)—
 (i)in subparagraph (A), by striking paragraph (6), (7), or (8) of subsection (a) and inserting paragraph (4) or (5) of subsection (a); and (ii)in subparagraph (B), by striking in the manner required under paragraph (8)(A); and
 (3)in section 623(b)(1)(B), by striking relevant before information. (e)Global technical corrections to references to nationwide specialty consumer reporting agencySuch Act is further amended—
 (1)by striking section 603(w) and inserting section 603(x) each place such term appears; and (2)in section 612(a)(1)(A), by striking (w) and inserting (x).
					102.Creates reasonable dispute procedures for furnishers of information and meaningful disclosures to
			 consumers about investigations; notices by furnishers to consumers of
 reporting of negative items to consumer reporting agenciesSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended by adding at the end the following new subsection:
				
					(g)Increased consumer awareness of dispute rights
 (1)In generalNot later than 180 days after the date of enactment of this subsection, each consumer reporting agency described under subsection (p) or (x) of section 603 shall—
 (A)establish an Internet website accessible to consumers; and (B)post on the home page of such website a hyperlink to a separate webpage established and maintained solely for the purpose of providing information to a consumer about how to dispute an item of information in the consumer report of the consumer.
 (2)Dispute webpage requirementsFor a consumer reporting agency described under subsection (p) or (x) of section 603, the separate dispute webpage described in paragraph (1)(B)—
 (A)may not include any type or form of marketing, advertising, information, or material associated with any products or services offered or sold to consumers;
 (B)shall clearly and conspicuously disclose a concise statement regarding how to file a dispute through the agency, free of charge, in the manner and format prescribed by the Bureau;
 (C)shall describe the types of documents that will be used by the agency in resolving the dispute, including the business name and mailing address to which a consumer may send such documents;
 (D)shall include a clear and concise explanation of and the process for using electronic or other means to submit such documents, free of charge, and without any character or data limitation imposed by the agency;
 (E)shall include a statement that the consumer may submit information, free of charge, that the consumer believes will assist the consumer reporting agency in determining the results of the reinvestigation of the dispute;
 (F)shall clearly and conspicuously disclose a statement describing the procedure likely to be used by the consumer reporting agency in carrying out a reinvestigation to determine the accuracy or completeness of the disputed item of information, including the time period in which the consumer will be notified of the results of the reinvestigation, and a statement that the agency may extend the reinvestigation period by an additional 15 days if the consumer submits additional information after a certain date; and
 (G)shall provide translations of all information on the webpage in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis, and in formats accessible to individuals with hearing or vision impairments.
							.
			103.Creates reasonable dispute procedures for consumer reporting agencies and meaningful disclosures to
 consumers about reinvestigationsSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:
				
					(f)Duty of furnishers To maintain records of consumers
 (1)In generalA person who furnishes information to a consumer reporting agency relating to a consumer who has an account with that person shall maintain all information necessary to substantiate the accuracy and completeness of the information furnished, including any records establishing the liability and terms and conditions under which credit was extended to a consumer and any payment history with respect to such credit.
 (2)Retention periodRecords described under paragraph (1) shall be maintained until the information with respect to which the records relate may no longer be included in a consumer report pursuant to sections 605, 605C, 605D, and 605E.
 (3)Transfer of ownershipIf a person providing information to a consumer reporting agency is acquired by another person, or if another person acquires the right to repayment connected to such information, the acquiring person shall be subject to the requirements of this subsection with respect to such information to the same extent as the person who initially provided such information to the consumer reporting agency. The person selling or transferring the right to repayment shall provide the information described in paragraph (1) to the transferee or the acquirer..
			104.Increases consumers’ awareness of dispute rights and tools for challenging errors
 (a)Duty To provide accurate and complete informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended— (1)in the subsection heading, by inserting and complete after accurate;
 (2)in paragraph (1)— (A)by inserting or incomplete after inaccurate each place that term appears; and
 (B)in subparagraph (D), by inserting or completeness after accuracy; and (3)in paragraph (8)—
 (A)in subparagraph (A), by inserting and completeness after accuracy; and (B)in subparagraph (D), by inserting or completeness after accuracy.
 (b)Negative information notices to consumersSection 623(a)(7) (15 U.S.C. 1681s–2(a)(7)) of such Act is amended to read as follows:  (7)Duty of furnishers to inform consumers about reporting negative information (A)General negative information warning notice to all consumers prior to furnishing such information (i)In generalAny person that regularly furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 about activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person shall provide a written general negative information warning notice to each such consumer before such person may furnish any negative information relating to such a consumer.
 (ii)ContentSuch notice shall— (I)be clear and conspicuous;
 (II)describe the types of activities that constitute negative information; (III)inform the consumer that the person may report negative information relating to any such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;
 (IV)state that the negative information may appear on a consumer report of the consumer for the periods described in section 605 and that during such periods, the negative information may adversely impact the consumer’s credit score;
 (V)state that in some limited circumstances, the negative information may result in other adverse actions, including a denial of a new job or a promotion from existing employment; and
 (VI)state that the consumer has right to— (aa)obtain a copy of their consumer report and credit score or educational score (if applicable), which in some instances can be obtained free of charge, from any consumer reporting agency to which negative information may be been sent; and
 (bb)dispute, free of charge, any errors on a consumer report relating to the consumer. (iii)Timing of noticeSuch person shall provide such notice to a consumer not later than 90 days before the date on which the person furnishes negative information relating to such consumer.
								(B)Specific negative information notice to a consumer
 (i)In generalAny person described in subparagraph (A) that has furnished negative information relating to activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person to a consumer reporting agency described in subsection (p) or (x) of section 603 shall send a written notice to each such consumer.
 (ii)ContentSuch notice shall— (I)be clear and conspicuous;
 (II)inform the consumer that the person has furnished negative information relating to such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;
 (III)identify any consumer reporting agency to which the negative information was furnished, including the name of the agency, mailing address, Internet website address, and toll-free telephone number; and
 (IV)include the statements described in subclauses (IV), (V), and (VI) of subparagraph (A)(ii). (iii)Time of noticeSuch person shall provide such notice to a consumer not later than 5 business days after the date on which the person furnished negative information relating to such consumer.
 (C)Notice effective for subsequent submissionsAfter providing the notice described in subparagraph (B), the person may submit additional negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 without providing additional notice to the consumer, unless another person acquires the right to repayment connected to the additional negative information. The acquiring person shall be subject to the requirements of this paragraph and shall be required to send consumers the written notices described in this paragraph, if applicable.
 (D)Non-traditional data furnishersAny person that furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 relating to any accounts of, or transactions associated with, a consumer by such person involving non-traditional data shall be subject to the requirements described in subparagraphs (A), (B), and (C).
							(E)Model notices
 (i)Duty of bureauNot later than 6 months after date of the enactment of this paragraph, the Bureau shall issue model forms for the notices described in subparagraphs (A) and (B) that a person may use to comply with the requirements of this paragraph.
 (ii)Use of model notice not requiredNo provision of this paragraph may be construed to require a person to use the model notices prescribed by the Bureau.
 (iii)Compliance using model noticesA person shall be deemed to be in compliance with the requirements of subparagraph (A)(ii) or (B)(ii) (as applicable) if the person uses the model notice prescribed by the Bureau.
 (F)Issuance of general negative warning notice without submitting negative informationNo provision of this paragraph may be construed to require a person described in subparagraph (A) or (D) to furnish negative information about a consumer to a consumer reporting agency described in subsection (p) or (x) of section 603.
 (G)Safe harborA person shall not be liable for failure to perform the duties required by this paragraph if the person reasonably believes that the person is prohibited, by law, from contacting the consumer.
 (H)Effective dateThe requirements of subparagraphs (A), (B), (C), and (D) shall not take effect until the date that is 6 months after the date of the issuance of model forms for notices under subparagraph (E).
 (I)DefinitionsIn this paragraph, the following definitions shall apply: (i)Negative informationThe term negative information means information concerning a consumer’s delinquencies, late payments, insolvency, or any form of default.
 (ii)Non-traditional dataThe term non-traditional data relates to telecommunications payments, utility payments, rent payments, remittances, wire transfers, and such other items as determined by the Bureau..
 (c)Duties of furnishers after receiving notice of dispute from a consumerSection 623(a)(8)(E) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(E)) is amended to read as follows:
					
 (E)Duties of furnishers after receiving notice of dispute from a consumerAfter receiving a notice of dispute from a consumer pursuant to subparagraph (D), the person that provided the information in dispute to a consumer reporting agency shall—
 (i)promptly provide to each consumer reporting agency to which the person furnished the disputed information the notice of dispute;
 (ii)review all information, including any substantiating documents, provided by the consumer about the disputed information and conduct an investigation, separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information;
 (iii)before the expiration of the period under section 611(a)(1) within which a consumer reporting agency would be required to complete its action if the consumer had elected to dispute the information under that section, complete an investigation of the disputed information pursuant to the standards described in subparagraph (G);
 (iv)notify the consumer, in writing, of the receipt of the dispute that includes— (I)a statement about any information additional to the information that the person is required to maintain under subsection (f) that would support the person’s ability to carry out an investigation to resolve the consumer’s dispute; and
 (II)a statement that the consumer reporting agency to which the disputed information was provided will include a notation described in section 605(e) in the consumer’s file until the investigation has been completed, and information about how a consumer may request that such notation is removed by the agency;
 (v)if the investigation determines the disputed information is inaccurate, incomplete, or unverifiable, promptly notify each consumer reporting agency to which the person furnished such information in accordance with paragraph (2); and
 (vi)notify the consumer of the results of the investigation, in writing, in accordance with subparagraph (H).
							.
 (d)Eliminating furnishers’ authority To dismiss disputes as frivolous or irrelevantSection 623(a)(8) of such Act (15 U.S.C. 1681s–2(a)(8)) is amended by striking subparagraph (F) and redesignating subparagraph (G) as subparagraph (F).
 (e)Additional dutiesSection 623(a)(8) of such Act (15 U.S.C. 1681s–2(a)(8)) is further amended by adding at the end the following new subparagraphs:
					
						(G)Reasonable standards for furnishers for conducting investigations and resolving disputes submitted
 by consumersIn any investigation conducted by a person who furnishes information to a consumer reporting agency of an item of information being disputed by a consumer, the person, at a minimum—
 (i)shall maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to conduct investigations;
 (ii)shall verify that the person has a record of the particular information being disputed, consistent with the requirements of subsection (f);
 (iii)shall verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on such records;
 (iv)shall conduct a reasonable review to determine whether the disputed information is accurate, complete, and can be verified that considers all the information, including any substantiating documents, provided by the consumer about the disputed information;
 (v)shall ensure that the investigation is an independent analysis that is separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information; and
 (vi)may not impose any limitations or otherwise impede the ability of a consumer to submit information, including any substantiating documents, about the disputed information.
 (H)Contents of the notice to the consumer about the results of the investigation by the furnisherThe notice of the results of the investigation described in subparagraph (E) shall include— (i)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable;
 (ii)a statement of the specific reasons supporting the results of the investigation; (iii)a description of the procedure used by the dispute resolution staff of the person who furnishes information to a consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who was contacted by the staff in connection with the determination;
 (iv)a copy of all information relating to the consumer that was used in carrying out the investigation and was the basis for any determination about the accuracy or completeness of the disputed information;
 (v)a statement that consumer will receive, free of charge, a copy of their consumer report and credit score or educational credit score (if applicable), from any consumer reporting agency to which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free consumer report and credit score or educational credit score (if applicable) in the 12-month period preceding receipt of the notice described in this subparagraph pursuant to section 612(a)(1);
 (vi)if the disputed information was found to be inaccurate, incomplete, or unverifiable, a statement that the consumer report of the consumer shall be revised to reflect the change to the consumer’s file as a result of the investigation;
 (vii)a statement that the consumer has the right to appeal the results of the investigation under paragraph (10), free of charge, within 120 days after the date of the notice of the results of the investigation was provided to the consumer and the process for submitting an appeal;
 (viii)a statement that the consumer may add a narrative statement, free of charge, to the consumer’s file held by the consumer reporting agency to which the information has been furnished disputing the accuracy or completeness of the information, regardless of the results of the investigation by the person, and the process for contacting any agency that received the consumer’s information from the person to submit a narrative statement;
 (ix)a statement informing the consumer that a notation described in section 605(e) will be added to the consumer’s file during the period in which the consumer appeals the results of an investigation and that such notation can be removed at the request of the consumer; and
 (x)a statement that the consumer has the right to request a copy of their consumer report and credit score or educational credit score (if applicable), free of charge, within the 12-month period following the date of the conclusion of the investigation from any consumer reporting agency in which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under this subparagraph or section 612(a)(1)..
 (f)Conforming amendmentSection 615(a)(4)(B) is amended— (1)by striking , under section 611, with a consumer reporting agency; and
 (2)by striking furnished by the agency and inserting to a consumer reporting agency under section 611 or to a person who furnished information to an agency under section 623.
					105.Enhances accuracy and completeness duties for consumer reporting agencies and furnishers
 (a)Appeals of reinvestigations conducted by a consumer reporting agencySection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended— (1)in subsection (b), by inserting or if the consumer is unsatisfied with the results of an appeal conducted under subsection (h), after resolve the dispute,; and
 (2)by inserting after subsection (g) (as added by section 102) the following new subsection:  (h)Consumer right to appeal results of a consumer reporting agency reinvestigation (1)In generalWithin 120 days after the date of receipt of the results of a reinvestigation conducted under subsection (a), a consumer (or authorized third party) may, free of charge, appeal the results of such reinvestigation by submitting a notice of appeal to the consumer reporting agency.
								(2)Notice of appeal
 (A)RequirementsA notice of appeal described in paragraph (1) may be submitted in writing, or through a toll-free telephone number or other electronic means established by the consumer reporting agency (including on the Internet website described in subsection (g)), and—
 (i)shall identify the information contained in the consumer’s file that is the subject of the appeal; (ii)shall describe the specific reasons for submitting the notice of appeal; and
 (iii)may provide any information the consumer believes is relevant to substantiate the validity of the dispute.
 (B)Consumer reporting agency notice to consumerUpon receipt of such notice of appeal, the consumer reporting agency shall promptly provide to the consumer a statement confirming the receipt of the consumer’s notice of appeal that shall include—
 (i)an approximate date on which the consumer’s appeal review will be completed; (ii)the process and procedures by which such review will be conducted; and
 (iii)an employee reference number or other employee identifier for each of the specific individuals designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.
										(3)Consumer reporting agency requirements upon receipt of notice of appeal
 (A)In generalNot later than 20 days after receiving a notice of appeal, the consumer reporting agency shall review the appeal. If the consumer reporting agency determines the information is inaccurate, incomplete, or cannot be verified, the consumer reporting agency shall delete or modify the item of information being disputed by the consumer from the file of the consumer before the end of the 20-day period beginning on the date on which the consumer reporting agency receives a notice of an appeal from the consumer.
									(B)Notice of appeal to furnisher; information regarding dispute provided by the consumer
 (i)In generalBefore the end of the period of 3 business days beginning on the date on which a consumer reporting agency receives a notice of appeal, the consumer reporting agency shall provide notice of the appeal, including all information relating to the specific appeal that the consumer reporting agency has received from the consumer, to any person who provided any information in dispute.
 (ii)Provision of additional information regarding the disputeIf the consumer reporting agency receives additional information from the consumer after the agency provides the notice required under clause (i) and before the end of the 20-day period described in subparagraph (A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to any person who provided the information in dispute and shall have an additional 10 business days to complete the appeal review.
										(C)Minimum standards for appeals employees
 (i)DesignationUpon receipt of a notice of appeal under paragraph (1), a consumer reporting agency shall designate one or more specific employees who—
 (I)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;
 (II)shall have direct authority to resolve the dispute that is the subject of the notice of appeal from the review stage to its completion;
 (III)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;
 (IV)shall be located within the United States; (V)may not have been involved in the reinvestigation conducted or terminated pursuant to subsection (a); and
 (VI)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.
 (ii)RequirementsSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—
 (I)conducting an independent analysis, separate from any investigation by a reseller or person who provided the disputed information, and separate from any prior reinvestigation conducted by the consumer reporting agency of the disputed information;
 (II)verifying that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on the consumer’s file;
 (III)analyzing the notice of appeal and all information, including any substantiating documents, provided by the consumer with the notice of appeal;
 (IV)evaluating the validity of any information submitted by any person that was used by the consumer reporting agency in the reinvestigation of the initial dispute;
 (V)verifying that the consumer reporting agency has a record of the information being disputed; and (VI)applying any additional factors or investigative processes, as specified by the Bureau.
 (D)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described under subparagraph (A) (or the 10-day extension period, as applicable) the consumer reporting agency shall provide the consumer with written notice of the results of the appeal by postal mail or, if requested by the consumer, by other means. The contents of such notice shall include—
 (i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;
 (ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;
 (iii)a consumer report that is based upon the consumer’s file as that file may have been revised as a result of the appeal;
 (iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable) of any person who provided information that was contacted in connection with such information, if reasonably available;
 (v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this subsection by submitting a statement directly to each consumer reporting agency that received the information;
 (vi)a description of the consumer’s rights pursuant to subsection (d) (relating to furnishing notifications to certain users of consumer reports); and
 (vii)any other information, as determined by the Bureau. (E)No excuse for failure to conduct appealA consumer reporting agency may not refuse to conduct a review of an appeal under this subsection because the agency determines that the notice of appeal was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the notice of appeal on the consumer’s behalf. If the consumer reporting agency refuses to conduct a review of the appeal for these reasons, it shall provide a clear and conspicuous written notice to the consumer explaining the reasons for the refusal and describing any information the consumer is required to provide for the agency to conduct a review of the appeal.
									.
 (b)Appeals of investigations conducted by furnishers of informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended by adding at the end the following new paragraph:
					
						(10)Duty of furnishers of information upon notice of appeal of investigation
 (A)In generalWithin 120 days of the date of receipt of the results of an investigation conducted under paragraph (8)(E), a consumer may, free of charge, appeal such results by submitting a notice of appeal to the person who provided the information in the dispute to a consumer reporting agency (hereafter in this paragraph referred to as the furnisher).
 (B)Notice of appealA notice of appeal described in subparagraph (A) may be submitted in writing, through a toll-free telephone number, or by other electronic means established by the furnisher, and—
 (i)shall identify the information contained in the consumer’s file that is the subject of the appeal; (ii)shall describe the specific reasons for submitting the notice of appeal; and
 (iii)may include any information, including substantiating documents, the consumer believes is relevant to the appeal.
 (C)Furnisher actionsUpon receipt of such notice of appeal, the furnisher shall— (i)before the end of the period of 3 business days beginning on the date on which the furnisher receives the notice of appeal, notify each consumer reporting agency to which the person furnished such information a statement identifying the items of information that a consumer is appealing; and
 (ii)notify the consumer confirming the receipt of the consumer’s notice of appeal, including an approximate date when the consumer’s appeal will be completed, the process and procedures by which a review of the appeal will be conducted, and the specific individual designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.
 (D)Furnisher requirements upon receipt of notice of appealNot later than 20 days after receiving a notice of appeal, the furnisher shall determine whether the item of information being disputed by the consumer is inaccurate, incomplete, or cannot be verified, and shall notify the consumer reporting agency of the determination. If the furnisher cannot verify the accuracy or completeness of the disputed information, the furnisher shall, before the end of the 20-day period beginning on the date on which the furnisher receives notice of an appeal from the consumer, submit instructions to the consumer reporting agency that the item of information being disputed by the consumer should be deleted from the file of the consumer.
 (E)Minimum standards for appeals employeesUpon receipt of a notice of appeal under subparagraph (A), a furnisher shall designate one or more specific employees who—
 (i)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;
 (ii)shall have direct authority to resolve the dispute that is the subject of the notice of appeal on behalf of the furnisher from the review stage to its completion;
 (iii)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;
 (iv)may not have been involved in an investigation conducted pursuant to paragraph (8); and (v)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.
 (F)Requirements for appeals processSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—
 (i)conducting an independent analysis, separate from any reinvestigation by a reseller or consumer reporting agency, of the disputed information;
 (ii)verifying that the personally identifiable information related to the dispute is accurate and complete;
 (iii)analyzing the notice of appeal and all information, including substantiating documents, provided by the consumer with the notice of appeal;
 (iv)evaluating the validity of any information submitted by any person that was used by the furnisher in the initial investigation into the dispute;
 (v)verifying that the information being disputed relates to the consumer in whose file the information is located;
 (vi)verifying that the furnisher has a record of the information being disputed; and (vii)applying any additional factors or investigative processes, as specified by the Bureau.
 (G)Extension of review periodIf a consumer submits additional information related to the appeal after the period of 3 business days described in subparagraph (C)(i) and before the end of the 20-day period described in subparagraph (D), the furnisher shall have an additional 10 business days to complete the review of the appeal.
 (H)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described in subparagraph (D) (or the 10 business day extension described under subparagraph (G), as applicable) the furnisher shall provide the consumer with written notice of the results of the appeal by mail or, if requested by the consumer, by other means. The contents of such notice shall include—
 (i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;
 (ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;
 (iii)if the appeal results in any change to the consumer report, a notification that the consumer shall receive a copy, free of charge, of a revised consumer report (based upon the consumer’s file as that file was changed as a result of the appeal) and a credit score or educational credit score (if applicable) from each consumer reporting agency that had been furnished incorrect information;
 (iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable), of any person who provided information that was contacted in connection with such information, if reasonably available;
 (v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this paragraph by submitting a statement directly to each consumer reporting agency that received the information; and
 (vi)a notification that the consumer may request the furnisher to submit to each consumer reporting agency the consumer’s request to furnish notifications pursuant to section 611(d) (relating to furnishing notifications to certain users of consumer reports).
								.
 (c)Technical amendmentSection 623(a)(8)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(A)) is amended by striking reinvestigate and inserting investigate.
 (d)Conforming amendmentsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended— (1)in subsection (c)—
 (A)by striking Commission and inserting Bureau each place that term appears; (B)in the subsection heading, by striking rights To obtain and dispute information in consumer reports and To obtain credit scores and inserting key consumer reporting rights; and
 (C)in paragraph (1)— (i)in the heading, by striking Commission and inserting Bureau;
 (ii)in subparagraph (B)— (I)in clause (ii), by striking a consumer report without charge under section 612 and inserting consumer reports and credit scores or educational credit scores (as applicable) without charge under subsections (f), (g), (i), or (j) or section 612;
 (II)in clause (iii), by inserting or section 623 after section 611; (III)by striking clauses (iv) and (vi);
 (IV)in clause (v), by striking and at the end; (V)by inserting after clause (iii) the following new clause:
									
 (iv)the right of a consumer to appeal a determination of a reinvestigation conducted by a consumer reporting agency under section 611(h) or an investigation conducted by a furnisher of information under section 623(a)(10);; and
 (VI)by adding at the end the following new clauses:  (vi)the method and circumstances under which certain consumers can participate in credit rehabilitation or restoration under section 605C, 605D, or 605E; and
 (vii)the method and circumstances under which consumers can obtain a 1-year fraud alert, 7-year fraud alert, active duty alert, or credit freeze as described in section 605A through a consumer reporting agency described under section 603(p).;
 (iii)in subparagraph (C), by inserting and the Commission after Bureau; and (iv)by adding at the end the following new subparagraph:
								
 (D)Publication of summary rightsA consumer reporting agency described under subsection (p) or (x) of section 603 shall display in a clear and conspicuous manner, including on the Internet website of the consumer reporting agency, the summary of rights prepared by the Bureau under this paragraph.
									; and
 (2)in subsection (d), by inserting Bureau and the before Commission. 106.Requires furnishers to maintain records necessary to verify accuracy of disputesSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i), as amended by section 105(a)(2), is further amended by adding at the end the following new subsection:
				
 (i)Requirement To send revised consumer report to consumerUpon receiving a notice described in section 623(a)(8)(E)(iv), each consumer reporting agency shall send to the consumer a revised consumer report and credit score or education credit score (if applicable) based upon the consumer’s file as that file was changed as a result of the investigation..
			107.Establishes new requirements on consumer reporting agencies when notified of inaccurate or
 incomplete information from furnishersSection 605(e) of the Fair Credit Reporting Act (15 U.S.C. 1681c) (as so redesignated by section 401(a)(2)) is amended to read as follows:
				
					(e)Indication of dispute
 (1)In generalA consumer reporting agency shall include in any consumer report based on the consumer’s file a notation identifying any item of information that is currently in dispute by the consumer if—
 (A)a consumer disputes the completeness or accuracy of any item of information contained in a consumer’s file pursuant to section 611(a)(1);
 (B)a consumer files with a consumer reporting agency an appeal of a reinvestigation pursuant to section 611(h); or
 (C)the consumer reporting agency is notified by a person that furnished any items of information that are currently in dispute by the consumer that—
 (i)a consumer disputes the completeness or accuracy of any information furnished by a person to any consumer reporting agency pursuant to paragraph (3) or (8) of section 623(a); or
 (ii)a consumer submits a notice of appeal under section 623(a)(10). (2)Opt outA consumer may submit a request to a consumer reporting agency or a person who furnished the information in dispute, as applicable, to have the notation described in paragraph (1) omitted from the consumer report. Upon receipt of such a request—
 (A)by a consumer reporting agency, such agency shall remove the notation within 1 business day; and (B)by a person who furnished the information in dispute, such person shall submit such request to each consumer reporting agency to which the person furnished such information within 1 business day and such agency shall remove the notation within 1 business day of receipt of such request.
							.
 108.Indication of dispute by consumers and use of disputed informationSection 607(b) of the Fair Credit Reporting Act (15 U.S.C. 1681e) is amended to read as follows:  (b)Accuracy and completeness of report (1)In generalIn preparing a consumer report, a consumer reporting agency shall maintain reasonable procedures to ensure maximum possible accuracy and completeness of the information concerning the individual to whom the consumer report relates.
						(2)Bureau rule to assure maximum possible accuracy and completeness with credit reporting practices
 (A)RuleNot later than 18 months after the date of enactment of this subsection, the Bureau shall issue a final rule establishing the procedures described in paragraph (1).
 (B)RequirementsIn formulating the rule required under subparagraph (A), the Bureau shall— (i)develop standards for matching the personally identifiable information included in the consumer’s file with the personally identifiable information furnished by the person who provided the information to the consumer reporting agency (hereafter in this subsection referred to as the furnisher), including the full name of a consumer, the date of birth of a consumer, the full social security number of a consumer, and any other information that the Bureau determines would aid in assuring maximum possible accuracy and completeness of such consumer reports;
 (ii)establish processes for a consumer reporting agency to monitor the integrity of the data provided by furnishers and the compliance of furnishers with the requirements of this title;
 (iii)establish processes for a consumer reporting agency to regularly reconcile data relating to accounts in collection, including those that have not been paid in full, by specifying the circumstances under which the consumer reporting agency shall remove or suppress negative or adverse information from a consumer’s file that has not been updated by a furnisher who is also a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act) within the time period established by the Bureau;
 (iv)establish procedures to require each consumer reporting agency to review and monitor the quality of information received from any source, including information from public records, by regularly and on an ongoing basis comparing the information received to the information available from the original source and ensuring that the information received is the most current information;
 (v)develop standards and procedures for consumer reporting agencies to identify furnishers that repeatedly fail to provide accurate and complete information, to take corrective action against such furnishers, and to reject information submitted by such furnishers;
 (vi)develop standards and procedures for consumer reporting agencies to adopt regarding collection of public record data, including standards and procedures to consider the ultimate data source, how the public record information is filed and its availability and accessibility, and whether information relating to the satisfaction of judgments or other updates to the public record are available on a reasonably timely basis from a particular source; and
 (vii)establish any other factors, procedures, or processes determined by the Bureau to be necessary to assist consumer reporting agencies in achieving maximum possible accuracy and completeness of the information in consumer reports.
 (3)Corrective action for furnishers that repeatedly furnish inaccurate or incomplete informationUpon identifying a furnisher that repeatedly fails to furnish accurate, complete, or verifiable information to consumer reporting agencies, the Bureau shall—
 (A)ensure the prompt removal of any adverse information relating to a consumer’s accounts submitted by such furnisher; and
 (B)take corrective action, which may include— (i)mandatory revised training and training materials for the staff of the furnisher regarding the furnishing of accurate and complete information;
 (ii)sharing industry best practices and procedures regarding accuracy and completeness; or (iii)temporarily prohibiting a furnisher from providing information to a consumer reporting agency.
								.
 109.Inclusion of public record data sources in consumer reportsSection 605(d) of the Fair Credit Reporting Act (15 U.S.C. 1681c(d)) is amended by adding at the end the following:
				
 (3)Public record data sourceAny consumer reporting agency that furnishes a consumer report that contains public record data shall also include in such report the source from which that data was obtained, including the particular court, if any, and the date that the data was initially reported or publicized..
			110.Injunctive relief for victims
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)in section 616—
 (A)in subsection (a), by amending the subsection heading to read as follows: Damages; (B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (C)by inserting after subsection (b) the following new subsection:  (c)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party.; and
 (2)in section 617— (A)in subsection (a), by amending the subsection heading to read as follows: Damages;
 (B)by redesignating subsection (b) as subsection (c); and (C)by inserting after subsection (a) the following new subsection:
							
 (b)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party..
 (b)Enforcement by Federal Trade CommissionSection 621(a)(2)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s(a)(2)(A)) is amended— (1)by amending the subparagraph heading to read as follows: Negligent, willful, or knowing violations; and
 (2)by inserting negligent, willful, or before knowing. IIRestricting the use of credit checks for employment decisions 201.Bans the use of credit information for most employment decisions (a)In generalSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended—
 (1)in subsection (a)(3)(B), by inserting , subject to the requirements of subsection (b) after purposes; and (2)in subsection (b)—
 (A)in paragraph (1)— (i)by amending the paragraph heading to read as follows: Use of consumer reports for employment purposes;
 (ii)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively (and conforming the margins accordingly);
 (iii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively (and conforming the margins accordingly);
 (iv)by striking the period at the end of clause (ii) (as so redesignated) and inserting ; and; (v)by striking agency may furnish and inserting
								
 agency—(A)may furnish; and (vi)by adding at the end the following new subparagraph:
								
 (B)except as provided in paragraph (5), may not furnish a consumer report with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity.; and
 (B)by adding at the end the following new paragraphs:  (5)Requirements for consumer reports bearing on the consumer’s creditworthiness, credit standing, or credit capacity (A)In generalA person may use a consumer report with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity only if—
 (i)either— (I)the person is required to obtain the report by a Federal, State, or local law; or
 (II)the information contained in the report is being used with respect to a national security investigation (as defined in paragraph (4)(D));
 (ii)none of the cost associated with obtaining the consumer report will be passed on to the consumer to whom the report relates; and
 (iii)the information contained in the consumer report will not be disclosed to any other person other than—
 (I)in an aggregate format that protects a consumer’s personally identifiable information; or (II)as may be necessary to comply with any applicable Federal, State, or local equal employment opportunity law or regulation.
 (B)DisclosuresA person who procures, or causes to be procured, a consumer report described in subparagraph (A) for employment purposes shall, in the disclosure made pursuant to paragraph (2), include—
 (i)an explanation that a consumer report is being obtained for employment purposes; (ii)the reasons for obtaining such a report; and
 (iii)the citation to the applicable Federal, State, or local law or regulation described in subparagraph (A)(i)(I).
 (C)Adverse actionsIn using a consumer report described in subparagraph (A) for employment purposes and before taking an adverse action based in whole or in part on the report, the person intending to take such adverse action shall, in addition to the information described in paragraph (3), provide to the consumer to whom the report relates—
 (i)the name, address, and telephone number of the consumer reporting agency that furnished the report (including, for a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, a toll-free telephone number established by such agency);
 (ii)the date on which the report was furnished; and (iii)the specific factors from the report upon which the adverse action (as defined in section 603(k)(1)(B)(ii)) was based.
 (D)National security investigationsThe requirements of paragraph (4) shall apply to a consumer report described under subparagraph (A).
 (E)Non-circumventionWith respect to a consumer report in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity, if a person is prohibited from using the consumer report pursuant to subparagraph (A), such person may not, directly or indirectly, either orally or in writing, require, request, suggest, or cause any employee or prospective employee to submit such information to the person as a condition of employment.
 (F)Non-waiverA consumer may not waive the requirements of this paragraph with respect to a consumer report. (6)Rule of constructionNothing in this subsection shall be construed to require a consumer reporting agency to prevent a Federal, State, or local law enforcement agency from accessing information in a consumer report to which the law enforcement agency could otherwise obtain access..
 (b)Technical amendmentThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking section 604(b)(4)(E)(i) each place such term appears and inserting section 604(b)(4)(D)(i). IIIRehabilitating the credit standing of struggling private education loan borrowers 301.Removes adverse information for certain defaulted or delinquent private education loan borrowers who demonstrate a history of loan repayment (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 405, is further amended by inserting after section 605D the following new section:
					
						605E.Credit rehabilitation for private education loan borrowers who demonstrate a history of loan
			 repayment
 (a)In generalA consumer reporting agency may not furnish any consumer report containing any adverse item of information relating to a delinquent or defaulted private education loan of a borrower if the borrower has rehabilitated the borrower’s credit with respect to such loan by making 9 on-time monthly payments (in accordance with the terms and conditions of the borrower’s original loan agreement or any other repayment agreement that antedates the original agreement) during a period of 10 consecutive months on such loan after the date on which the delinquency or default occurred.
							(b)Interruption of 10-Month period for certain consumers facing unusual extenuating life events
 (1)Permissible interruption of the 10-month periodA borrower may stop making consecutive monthly payments and be granted a grace period after which the 10-month period described in subsection (a) shall resume. Such grace period shall be provided under the following circumstances:
 (A)With respect to a borrower who is a member of the Armed Forces entitled to incentive pay for the performance of hazardous duty under section 301 of title 37, United States Code, hazardous duty pay under section 351 of such title, or other assignment or special duty pay under section 352 of such title, the grace period shall begin on the date on which the borrower begins such assignment or duty and end on the date that is 6 months after the completion of such assignment or duty.
 (B)With respect to a borrower who resides in an area affected by a major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the grace period shall begin on the date on which the major disaster or emergency was declared and end on the date that is 3 months after such date.
									(2)Other circumstances
 (A)In generalThe Bureau may allow a borrower demonstrating hardship to stop making consecutive monthly payments and be granted a grace period after which the 10-month period described in subsection (a) shall resume.
 (B)Borrower demonstrating hardship definedIn this paragraph, the term borrower demonstrating hardship means a borrower or a class of borrowers who, as determined by the Bureau, is facing or has experienced unusual extenuating life circumstances or events that result in severe financial or personal barriers such that the borrower or class or borrowers does not have the capacity to comply with the requirements of subsection (a).
 (c)ProceduresThe Bureau shall establish procedures to implement the credit rehabilitation described in this section, including—
 (1)the manner, content, and form for requesting credit rehabilitation; (2)the method for validating that the borrower is satisfying the requirements of subsection (a);
 (3)the manner, content, and form for notifying the private educational loan holder of— (A)the borrower’s participation in credit rehabilitation under subsection (a);
 (B)the requirements of subsection (d); and (C)the restrictions of subsection (f);
 (4)the manner, content, and form for notifying a consumer reporting agency of— (A)the borrower’s participation in credit rehabilitation under subsection (a); and
 (B)the requirements of subsection (d); (5)the method for verifying whether a borrower qualifies for the grace period described in subsection (b);
 (6)the manner, content, and form of notifying a consumer reporting agency and private educational loan holder that a borrower was granted a grace period; and
 (7)the method for a borrower to demonstrate that the borrower has successfully satisfied the requirements under subsection (a) and for notifying a consumer reporting agency and private educational loan holder.
 (d)Standardized reporting codesA consumer reporting agency shall develop standardized reporting codes for use by any private educational loan holder to identify and report a borrower’s status of making and completing 9 on-time monthly payments during a period of 10 consecutive months on a delinquent or defaulted private education loan, including codes specifying the grace period described in subsection (b) and any agreement to modify monthly payments. Such codes shall not appear on any report provided to a third party, and shall be removed from the consumer’s credit report upon the consumer’s completion of the rehabilitation period under this section.
 (e)Eliminating barriers to credit rehabilitationA consumer report in which a private educational loan holder furnishes the standardized reporting codes described in subsection (d) to a consumer reporting agency, or in which a consumer reporting agency includes such codes, shall be deemed to comply with the requirements for accuracy and completeness required under sections 623(a)(1) and 630.
 (f)Prohibition on civil actions for consumers pursuing rehabilitationA private educational loan holder may not commence or proceed with any civil action against a borrower with respect to a delinquent or defaulted loan during the period of rehabilitation if the loan holder has been notified—
 (1)under subsection (c)(3) of a borrower’s intent to participate in rehabilitation; (2)under subsection (c)(6) that a borrower was granted the grace period; or
 (3)under subsection (c)(7) that the borrower has successfully satisfied the requirements under subsection (a).
								(g)Rules of construction
 (1)Application to subsequent default or delinquencyA borrower who satisfies the requirements under subsection (a) shall be eligible for additional credit rehabilitation described in subsection (a) with respect to any subsequent default or delinquency of the borrower on the rehabilitated private education loan.
 (2)Interruption of the consecutive payment period requirementThe grace period described in subsection (b)(1)(A) shall not apply if any regulation promulgated under section 987 of title 10, United States Code (commonly known as the Military Lending Act) or the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) allows for a grace period or other interruption of the 10-month period described in subsection (a) and such grace period or other interruption is longer than the period described in subsection (b)(1)(A) or otherwise provides greater protection or benefit to the borrower who is a member of the Armed Forces..
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605D (as added by section 405) the following new item:
					
						
							605E. Credit rehabilitation for distressed private education loan borrowers who demonstrate a
			 history of loan repayment.. 
 302.Private education loan definitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following new subsection:
				
 (z)Private education loan definitionsThe terms private education loan and private educational lender have the meanings given such terms, respectively, in section 140(a) of the Truth in Lending Act. . IVRestoring the impaired credit of victims of predatory activities and unfair consumer reporting practices 401.Shortens the time period that most adverse credit information stays on consumer reports (a)In generalSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended—
 (1)in subsection (a)— (A)by striking Except as authorized under subsection (b), no and inserting No;
 (B)in paragraph (1), by striking 10 years and inserting 7 years; (C)in paragraph (2), by striking Civil suits, civil judgments, and records and inserting Records;
 (D)in paragraph (3), by striking seven years and inserting 4 years; (E)in paragraph (4), by striking seven years and inserting 4 years, except as provided in paragraph (8), (10), (11), (12), or (13), or as required by section 605C, 605D, 605E, or 605F;
 (F)in paragraph (5)— (i)by striking , other than records of convictions of crimes; and
 (ii)by striking seven years and inserting 4 years, except as required by section 605C, 605D, 605E, or 605F; and (G)by adding at the end the following new paragraphs:
							
 (7)Civil suits and civil judgments (except as provided in paragraph (8)) that, from date of entry, antedate the report by more than 4 years or until the governing statute of limitations has expired, whichever is the longer period.
 (8)A civil suit or civil judgment— (A)brought by a private education loan holder that, from the date of successful completion of credit restoration or rehabilitation in accordance with the requirements of section 605D or 605E, antedates the report by 45 calendar days; or
 (B)brought by a lender with respect to a covered residential mortgage loan that antedates the report by 45 calendar days.
 (9)Records of convictions of crimes which antedate the report by more than 7 years. (10)Any other adverse item of information relating to the collection of debt that did not arise from a contract or an agreement to pay by a consumer, including fines, tickets, and other assessments, as determined by the Bureau, excluding tax liability.
								;
 (2)by striking subsection (b) and redesignating subsections (c) through (h) as subsections (b) through (g), respectively; and
 (3)in subsection (b) (as so redesignated), by striking 7-year period referred to in paragraphs (4) and (6) and inserting 4-year period referred to in paragraphs (4) and (5). (b)Conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681) is amended—
 (1)in section 616(d), by striking section 605(g) each place that term appears and inserting section 605(f); and (2)in section 625(b)(5)(A), by striking section 605(g) and inserting section 605(f).
 402.Mandates the expedited removal of fully paid or settled debt from consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 401(a)(1), is further amended by adding at the end the following new paragraph:
				
 (11)Any other adverse item of information related to a fully paid or settled debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 calendar days.
					.
			403.Imposes restrictions on the appearance of medical collections on consumer reports and requires the
			 expedited removal of fully paid or settled medical collections from
			 consumer reports
 (a)Removal of fully paid or settled medical debt from consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 402, is further amended by adding at the end the following new paragraph:
					
 (12)Any other adverse item of information related to a fully paid or settled debt arising from the receipt of medical services, products, or devices that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 calendar days..
 (b)Establishing an extended time period before medical debt information may be reportedSection 605(a) of such Act is further amended by adding at the end the following new paragraph:  (13)Any information related to a debt arising from the receipt of medical services, products, or devices, if the date on which such debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 180 calendar days..
 (c)Technical amendmentSection 604(g)(1)(C) of the Fair Credit Reporting Act (15 U.S.C. 1681b(g)(1)(C)) is further amended by striking devises and inserting devices.
				404.Provides credit restoration for victims of predatory mortgage lending and servicing
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following new section:
					
						605C.Credit restoration for victims of predatory mortgage lending
 (a)In generalA consumer reporting agency may not furnish any consumer report containing any adverse item of information relating to a covered residential mortgage loan (including the origination and servicing of such a loan, any loss mitigation activities related to such a loan, and any foreclosure, deed in lieu of foreclosure, or short sale related to such a loan), if the action or inaction to which the item of information relates—
 (1)resulted from an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity of a financial institution, as determined by the Bureau or a court of competent jurisdiction; or
 (2)is related to an unfair, deceptive, or abusive act, practice, or a fraudulent, discriminatory, or illegal activity of a financial institution that is the subject of a settlement agreement initiated on behalf of a consumer or consumers and that is between the financial institution and an agency or department of a local, State, or Federal Government, regardless of whether such settlement includes an admission of wrongdoing.
 (b)Covered residential mortgage loan definedIn this section, the term covered residential mortgage loan means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in section 103(w) of the Truth in Lending Act), including a loan in which the proceeds will be used for—
 (1)a manufactured home (as defined in section 603 of the Housing and Community Development Act of 1974 (42 U.S.C. 5402));
 (2)any installment sales contract, land contract, or contract for deed on a residential property; or (3)a reverse mortgage transaction (as defined in section 103 of the Truth in Lending Act).
								.
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following new item:
					
						
							605C. Credit restoration for victims of predatory mortgage lending.
						.
 (c)Effective dateThe amendments made by this section shall take effect at the end of the 18-month period beginning on the date of the enactment of this Act.
				405.Provides credit relief for private education loans borrowers who were defrauded or mislead by
			 proprietary education institution or career education programs
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 404, is further amended by inserting after section 605C the following new section:
					
						605D.Private education loan credit restoration for defrauded student borrowers who attend certain
			 proprietary educational institution or career education programs
							(a)Process for certification as a qualifying private education loan borrower
 (1)In generalA consumer, or an individual acting on behalf of or as a personal representative of the consumer or a class of consumers, may submit a request to the Bureau, along with a defraudment claim, to be certified as a qualifying private education loan borrower with respect to a private education loan.
 (2)CertificationThe Bureau shall certify a consumer described in paragraph (1) as a qualifying private education loan borrower with respect to a private education loan if the Bureau or a court of competent jurisdiction determines that the consumer has a valid defraudment claim with respect to such loan.
 (b)Removal of adverse informationUpon receipt of a notice described in subsection (d)(5), a consumer reporting agency shall remove any adverse information relating to any private education loan with respect to which a consumer is a qualifying private education loan borrower from any consumer report within 45 calendar days of receipt of such notification.
 (c)DisclosureThe Bureau shall disclose the results of a certification determination in writing to the consumer that provides a clear and concise explanation of the basis for the determination of whether such consumer or class of consumers is a qualifying private education loan borrower with respect to a private education loan and, as applicable, an explanation of the consumer’s right to have adverse information relating to such loan removed from their consumer report by a consumer reporting agency.
 (d)ProceduresThe Bureau shall— (1)establish procedures for a consumer or an individual acting on behalf of or as a personal representative of the consumer or a class of consumers to submit a request described in subsection (a);
 (2)establish procedures to efficiently review, accept, and process such a request; (3)develop ongoing outreach initiatives and education programs to inform consumers or a class of consumers of the circumstances under which such consumer or class may be eligible to be certified as a qualifying private education loan borrower with respect to a private education loan;
 (4)establish procedures, including the manner, form, and content of the notice informing a private educational loan holder of the prohibition on reporting any adverse information relating to a private education loan with respect to which a consumer is a qualifying private education loan borrower; and
 (5)establish procedures, including the manner, form, and content of the notice informing a consumer reporting agency of the obligation to remove any adverse information as described in subsection (c).
 (e)Standardized reporting codesA consumer reporting agency shall develop standardized reporting codes for use by private education loan holders to identify and report a qualifying private education loan borrower’s status of a request to remove any adverse information relating to any private education loan with respect to which such consumer is a qualifying private education loan borrower. A consumer report in which a person furnishes such codes shall be deemed to comply with the requirements for accuracy and completeness required under sections 623(a)(1) and 630. Such codes shall not appear on any report provided to a third party, and shall be removed from the consumer’s credit report upon the successful restoration of the consumer’s credit under this section.
 (f)Defraudment claim definedFor purposes of this section, the term defraudment claim means a claim made with respect to a consumer who is a borrower of a private education loan with respect to a proprietary educational institution or career education program in which the consumer or an individual acting on behalf of or as a personal representative of the consumer or a class of consumers alleges that—
 (1)the proprietary educational institution or career education program— (A)engaged in an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity—
 (i)as defined by State law of the State in which the proprietary educational institution or career education program is headquartered or maintains or maintained significant operations; or
 (ii)under Federal law; (B)is the subject of an enforcement order, a settlement agreement, a memorandum of understanding, a suspension of tuition assistance, or any other action relating to an unfair, deceptive, or abusive act or practice that is between the proprietary educational institution or career education program and an agency or department of a local, State, or Federal Government; or
 (C)misrepresented facts to students or accrediting agencies or associations about graduation or gainful employment rates in recognized occupations or failed to provide the coursework necessary for students to successfully obtain a professional certification or degree from the proprietary educational institution or career education program; or
 (2)the consumer or an individual acting on behalf of or as a personal representative of the consumer or a class of consumers has submitted a valid defense to repayment claim with respect to such loan, as determined by the Secretary of Education.
								.
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605C (as added by section 404) the following new item:
					
						
							605D. Private education loan credit restoration for defrauded student borrowers from certain
			 proprietary educational institution or career education programs.
						.
				406.Establishes right for victims of financial abuse to have adverse information associated with an
			 abuser’s fraudulent activity removed from their consumer reports
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 301, is further amended by inserting after section 605E the following new section:
					
 605F.Financial abuse preventionFor a consumer who is the victim of intentionally abusive or harmful financial behavior, as determined by a court of competent jurisdiction including a family court, juvenile court, or other court with personal jurisdiction, that was conducted by a spouse, family or household member, caregiver, or person with whom such consumer had a dating relationship in a manner which resulted in the inclusion of an adverse item of information on the consumer report of the consumer, and the consumer did not participate in or consent to such behavior, the consumer may apply to a court of competent jurisdiction, including a family court, juvenile court, or other court with personal jurisdiction, for an order to require the removal of such adverse information from the consumer’s file maintained by any consumer reporting agency.
						.
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605E (as added by section 301) the following new item:
					
						
							605F. Financial abuse prevention.. 
 407.Prohibits treatment of credit restoration or rehabilitation as adverse informationThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)by adding at the end the following new section:
					
						630.Prohibition of certain factors related to Federal credit restoration or rehabilitation
 (a)Restriction on credit scoring modelsA credit scoring model may not— (1)take into consideration, in a manner adverse to a consumer’s credit score or educational credit score, any information in a consumer report concerning the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, 605E, or 605F; or
 (2)treat negatively, in a manner adverse to a consumer’s credit score or educational credit score, the absence of payment history data for an existing account, whether the account is open or closed, where the absence of such information is the result of a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, 605E, or 605F.
 (b)Restriction on persons obtaining consumer reportsA person who obtains a consumer report may not— (1)take into consideration, in a manner adverse to a consumer, any information in a consumer report concerning the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, 605E, or 605F; or
 (2)treat negatively the absence of payment history data for an existing account, whether the account is open or closed, where the absence of such information is the result of a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, 605E, or 605F.
 (c)Accuracy and completenessIf a person who furnishes information to a consumer reporting agency requests the removal of information from a consumer report or a consumer reporting agency removes information from a consumer report in compliance with the requirements under section 605C, 605D, 605E, or 605F, or such information was removed pursuant at section 605(a)(11), such report shall be deemed to satisfy the requirements for accuracy and completeness with respect to such information.
 (d)Prohibition related to adverse actions and risk-Based pricing decisionsNo person shall use information related to a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, 605E, or 605F in connection with any determination of—
 (1)the consumer’s eligibility or continued eligibility for an extension of credit; (2)the terms and conditions offered to a consumer regarding an extension of credit; or
 (3)an adverse action made for employment purposes. ; and (2)in the table of contents for such Act, by adding at the end the following new item:
					
						
							630. Prohibition of certain factors related to Federal credit restoration or rehabilitation..
				VMonitoring the development and use of credit scores
 501.Establishes clear Federal oversight of the development of credit scoring models by the BureauThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 407, is further amended—
 (1)by adding at the end the following new section:  631.Credit scoring models (a)Validated credit scoring modelsNot later than 1 year after the date of enactment of this section, the Bureau shall issue final regulations applicable to a person that creates, maintains, or purchases credit scoring models used in making credit decisions to establish standards for validating the accuracy and predictive value of all such credit scoring models, both before release for initial use and at regular intervals thereafter, for as long as such credit scoring models are made available for purchase or use by such person.
 (b)ProhibitionAt least once every 2 years, the Bureau shall conduct a review of credit scoring models to determine whether the use of any particular factors, or the weight or consideration given to certain factors by credit scoring models, is inappropriate, including if such factors do not enhance or contribute to the accuracy and predictive value of the models. Upon the conclusion of its review, the Bureau may prohibit a person described in subsection (a) from weighing, considering, or including certain factors in, or making available for purchase or use, certain credit scoring models or versions, as the Bureau determines appropriate.
 (c)ComplianceThe Bureau is authorized to enforce compliance with this section by a person described in subsection (a).
							; and
 (2)in the table of contents for such Act, by inserting after the item relating to section 630 (as added by section 407) the following new item:
					
						
							631. Credit scoring models..
				502.Mandates ongoing review and reports to Congress by the Federal Housing Finance Agency on using
			 additional, alternative, and updated credit scoring models as part of the
			 criteria for loans purchased by Fannie Mae and Freddie Mac
 (a)Biennial reviewThe Director of the Federal Housing Finance Agency, in consultation with the Director of the Bureau of Consumer Financial Protection, shall review the advantages and disadvantages of implementing additional, alternative, or updated credit scoring models (as defined in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a)) used to establish the eligibility criteria for loans purchased by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. Such review shall analyze—
 (1)the impact of using such credit scoring models on the accuracy and predictive value of the performance of loans purchased by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation;
 (2)the ability of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation to more effectively manage credit risks by adopting additional, alternative, or updated credit scoring models;
 (3)any potential operational risks associated with the reliance on one single provider of credit scores;
 (4)the availability and affordability of covered residential mortgage loans, as defined in section 605C of the Fair Credit Reporting Act;
 (5)the interests of taxpayers; and (6)any other factors determined relevant by the Director of the Federal Housing Finance Agency or the Director of the Bureau of Consumer Financial Protection.
 (b)Public participationThe Director of the Federal Housing Finance Agency shall seek public input about the methodology and research design of the review described in subsection (a), including from organizations and experts representing racial and ethnic minority communities and populations, fair lending organizations, civil rights organizations, and consumer and community groups that represent depository institutions and credit unions that primarily serve traditionally underserved communities.
 (c)ReportsNot later than the end of the 18-month period beginning on the date of the enactment of this Act, and every 2 years thereafter, the Director of the Federal Housing Finance Agency shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing all findings and determinations made in carrying out the review required under subsection (a).
 (d)Implementation of findingsIf the Director of the Federal Housing Finance Agency determines, in consultation with the Bureau, that the advantages of implementing additional, alternative, or updated credit scoring models outweigh the disadvantages, the Director shall promptly require the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation to revise their seller-servicer guidelines to allow for the use of such additional, alternative, or updated credit scoring models, and any other guidelines as the Director determines appropriate, in a manner consistent with the determination of the Director.
				503.Requires a Bureau study and report to Congress on the impact of using non-traditional data
 (a)StudyThe Bureau of Consumer Financial Protection shall carry out a study of the impact on the availability and affordability of credit by the inclusion of non-traditional data on a consumer report (as defined in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a)) used in connection with a credit transaction involving the extension of credit to, or review or collection of an account of, the consumer, including a review of the advantages or disadvantages to consumers with minimal traditional credit history, traditionally underserved communities and populations, and racial and ethnic minorities.
 (b)ReportNot later than the end of the 1-year period following the date of the enactment of this Act, the Bureau shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing all findings and determinations made in carrying out the study required under subsection (a).
 (c)Non-Traditional data definedFor purposes of this section, the term non-traditional data means data related to telecommunications, utility payments, rent payments, remittances, wire transfers, and such other items as the Bureau determines appropriate.
				VIProviding greater consumer access to and understanding of consumer reports and credit scores
			601.Credit score and educational credit score definitions
 (a)In generalSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 302, is further amended by adding at the end the following new subsection:
					
						(aa)Credit score and educational credit score definitions
 (1)Credit scoreThe term credit score means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan or extends credit to predict the likelihood of certain credit behaviors, including default, as determined by the Bureau.
 (2)Educational credit scoreThe term educational credit score means a numerical value or categorization derived from a statistical tool or modeling system based upon information from a consumer report that assists consumers in understanding how a lender or creditor may view the consumer’s creditworthiness in deciding whether to make a loan or extend credit to that consumer.
 (3)Key factorsThe term key factors means relevant elements or reasons affecting the credit score for the particular individual, listed in the order of importance based on the effect of each element or reason on the credit score or educational credit score.
 (4)Credit scoring modelThe term credit scoring model means a scoring algorithm, formula, model, program, or mechanism used to generate a credit score or an educational credit score..
 (b)Conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)in section 605(c)(2) (as so redesignated by section 103), by striking (as defined in section 609(f)(2)(B)); and
 (2)in section 615— (A)by striking as defined in section 609(f)(2)(A) each place that term appears; and
 (B)by striking set forth in subparagraphs (B) through (E) of section 609(f)(1) and inserting with respect to a credit score described in section 609(f)(2), if available each place that term appears. 602.Expands explanatory information given to consumers about how scores are calculatedSection 609(f) of the Fair Credit Reporting Act (15 U.S.C. 1681g(f)) is amended to read as follows:
				
					(f)Disclosure of credit score and educational credit score by consumer reporting agencies
 (1)In generalUpon the request of a consumer for a credit score or educational credit score, a consumer reporting agency shall supply to the consumer a statement—
 (A)containing— (i)a current credit score at the time of the request generated using a commonly used credit scoring model to generate credit scores, subject to regulations of the Bureau;
 (ii)an educational credit score at the time of the request, if it is not practicable to generate such a credit score, as determined by the Bureau; or
 (iii)an explanation that the consumer’s file does not have sufficient information from which to generate such a credit score or educational credit score; and
 (B)with respect to each previous credit score in the file of the consumer— (i)the date on which the credit score was generated;
 (ii)the name of any entity that the credit score was provided to; and (iii)the credit score itself.
 (2)RequirementsA statement provided under clause (i) or (ii) of paragraph (1)(A) shall include— (A)a minimum of 4 key factors, if available, that adversely affected the credit score or educational credit score, except that if one of the key factors consists of the number of enquiries made with respect to a consumer report, that factor shall be provided to the consumer in addition to the factors required by this subparagraph;
 (B)to the extent possible, specific actions a consumer could take with respect to each key factor listed in subparagraph (A) to improve the consumer’s credit score or educational credit score;
 (C)a minimum of 4 key factors, if available, that positively affected the credit score or educational credit score;
 (D)the range of possible credit scores or educational credit scores under the credit scoring model used;
 (E)the distribution of credit scores or educational credit scores among consumers who are scored under the same credit scoring model by the consumer reporting agency, and using the same scale as that of the score that is provided to a creditor or consumers—
 (i)in the form of a bar graph containing a minimum of 6 bars that illustrates the percentage of consumers with credit scores or educational credit scores within the range of scores represented by each bar; or
 (ii)by another clear and readily understandable graphical depiction, statement, or illustration comparing the consumer’s credit score or educational credit score to the scores of other consumers, as determined by the Bureau;
 (F)the date on which the credit score or educational credit score was created; and (G)the name of the person that developed the credit scoring model on which the credit score or educational credit score was based.
 (3)Applicability to certain usesThis subsection shall not be construed so as to compel a consumer reporting agency to— (A)develop or disclose a credit score if the agency does not distribute credit scores used by a person who makes or arranges a loan or extends credit to predict the likelihood of certain credit behaviors; or
 (B)develop or disclose an educational credit score if the agency does not develop educational credit scores that assist in understanding the general credit behavior of a consumer and predicting the future credit behavior of the consumer.
							(4)Maintenance of credit scores
 (A)In generalAll consumer reporting agencies shall maintain in the consumer’s file credit scores relating to the consumer for a period of 2 years from the date on which such information is generated.
 (B)Disclosure only to consumersA past credit score maintained in a consumer’s file pursuant to subparagraph (A) may only be provided to the consumer to which the credit score relates and may not be included in a consumer report or used as a factor in generating a credit score or educational credit score.
 (C)Removal of past credit scoresA past credit score maintained in a consumer’s file pursuant to subparagraph (A) shall be removed from the consumer’s file after the end of the 2-year period described under subparagraph (A).
							.
			603.Requires consumer reporting agencies to disclose prominently the differences between and
			 limitations of credit scores and educational credit scores required prior
 to a consumer obtaining such scoresSection 609(f) of the Fair Credit Reporting Act (15 U.S.C. 1681g(f)), as amended by section 602, is further amended by adding at the end the following new paragraphs:
				
 (5)Website disclaimerA consumer reporting agency that generates or provides credit scores or educational credit scores shall clearly and conspicuously display on the home page of the agency’s Internet website, and as part of any application, solicitation, or marketing material or media providing information related to a credit score or educational credit score, the following notice, in boldface type of 18-point font or larger and in a text box with boldface outer borders:
						
 Credit score disclaimerThere is no “one” credit score. There are many scoring formulas derived from a wide variety of models available to a consumer and used by lenders and creditors. Different lenders and creditors use different scoring formulas to determine whether to extend credit or make a loan to you, and the terms of the credit or loan. An educational credit score is not a credit score that a person who makes a loan or extends credit to you is likely to use. Educational credit scores are merely intended to be used as an educational tool to help consumers understand how the information contained in a consumer report may affect the terms and conditions of a loan or extension of credit that may be available to a consumer. Lenders and creditors may also rely on information not contained in your consumer report and not reflected in the calculation of your credit score..
					(6)Additional requirements for educational credit scores
 (A)DisclaimerIf an educational credit score is provided pursuant to paragraph (1), a consumer reporting agency shall clearly and conspicuously include in a prominent location on the statement, in boldface type of 18-point font or larger, and in a text box with boldface outer borders, the following notice:
							
 Educational credit score disclaimerThe educational credit score provided to you is not a credit score that a lender or creditor is likely to use to make a loan or extend credit to you. There are many different credit scores derived from a wide variety of models used by lenders and creditors. An educational credit score is merely an educational tool. It is intended to provide consumers with a basic understanding of how the information contained in a consumer report may affect the terms and conditions of credit that are available. The credit scores you receive directly from different lenders and creditors may not be the same as an educational credit score. There are a number of reasons for this:
 (1)Each company may use a different formula for calculating credit scores and the differences in the formulas may lead to differences in your scores.
 (2)Companies may produce scores that give results on different scales. (3)Not all lenders or creditors report to every consumer reporting agency, and therefore the information contained in your consumer report that the consumer reporting agencies use to calculate your educational credit score may differ among agencies..
 (B)Prohibition on misleading representationsA consumer reporting agency may not refer to an educational credit score as a credit score in any application, solicitation, marketing, or other informational materials or media.
 (7)Modification of disclaimersThe Bureau may modify the content, format, and manner of the disclaimers required under paragraphs (5) and (6), if warranted, after conducting consumer testing or research..
			604.Provides consumers with free credit score disclosures with their free annual consumer reports upon
			 request and creates instances when consumers automatically receive free
			 consumer reports and credit scores
 (a)In generalSection 612 of the Fair Credit Reporting Act (15 U.S.C. 1681j) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (A), by inserting after section 609 the following: (including the disclosure of a credit score or educational credit score under subsection (f) of such section); and
 (ii)in subparagraph (C)— (I)by striking Commission and inserting Bureau;
 (II)by inserting , credit scores, and educational credit scores (as applicable) after consumer reports each place that term appears; and (III)in clause (i), by inserting and through the Internet website established under section 611(g) after such requests;
 (B)in paragraph (2)— (i)by striking 15 days and inserting 3 business days; and
 (ii)by inserting , credit score, or educational credit score after consumer report; (C)in paragraph (3), by inserting , credit score, or educational credit score after consumer report; and
 (D)in paragraph (4), by inserting , credit scores, or educational credit scores after consumer reports; (2)in subsection (b), by inserting (including the disclosure of a credit score or educational credit score, as applicable, under subsection (f) of such section) after section 609;
 (3)in subsection (c)— (A)by inserting (including the disclosure of a credit score or educational credit score under subsection (f) of such section) after pursuant to section 609;
 (B)in paragraph (2), by striking ; or and inserting a semicolon; (C)in paragraph (3), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following new paragraphs:  (4)has disputed information, or submitted an appeal of an investigation or reinvestigation of such information, under section 611 or 623, regardless of whether the consumer has already received a credit report, credit score, or educational credit score under section 611 or 623; or
 (5)has had information that was previously deleted under section 611(a)(5) reinserted into the consumer’s file, regardless of whether the consumer has already received a credit report, credit score, or educational credit score under such section.
								;
 (4)in subsection (d), by inserting (including the disclosure of a credit score or educational credit score under subsection (f) of such section) after section 609;
 (5)in subsection (f)(1)— (A)by striking reasonable charge and all that follows through section 609 and inserting reasonable charge on a consumer for providing a consumer report to a consumer;
 (B)by striking subparagraph (B); (C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively (and conforming the margins accordingly); and
 (D)in subparagraph (B) (as so redesignated), by striking disclosure; and and inserting disclosure.; and (6)by adding at the end the following new subsections:
						
							(h)Centralized source for obtaining free copy of consumer report and scores
								(1)Nationwide consumer reporting agencies
 (A)In generalNot later than 180 days after the date of enactment of this subsection, each consumer reporting agency described under subsection (p) of section 603 shall prominently display on the home page of the agency’s website—
 (i)a hyperlink labeled Get Your Free Annual Credit Reports along with either your Credit Scores or Educational Credit Scores provided for under Federal Law or substantially similar text, as determined by the Bureau; and
 (ii)a disclosure titled Consumer’s Right to Free Credit Scores, Educational Credit Scores, and Reports under Federal Law or substantially similar text, as determined by the Bureau that includes the following statement:  All consumers are entitled to obtain a free copy of their consumer report and credit score or educational credit score annually from each of the nationwide consumer reporting agencies. Under Federal law, a consumer is entitled to obtain additional free copies of their consumer reports, along with a copy of either the consumer’s credit score or educational credit score (under certain circumstances), including:
 (1)When a consumer is unemployed and intends to apply for employment within 60 days. (2)When a consumer is a recipient of public welfare assistance.
 (3)When a consumer has a reasonable belief that their report contains inaccuracies as a result of fraud.
 (4)When a consumer asserts in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information.
 (5)When a consumer files a dispute or an appeal of the results of a dispute with a consumer reporting agency or a person who furnished information to the consumer reporting agency regarding the accuracy or completeness of the information contained on their report.
 (6)After a furnisher of information discovers it has furnished inaccurate or incomplete information to a consumer reporting agency, and the furnisher notifies the agency of the error.
 (7)After an adverse action is taken against a consumer or a consumer receives a risk-based pricing notice.
 (8)When a mortgage lender, private educational lender, indirect auto lender, or motor vehicle lender obtains and uses a consumer’s reports or scores for underwriting purposes..
 (B)Hyperlink requirementsThe hyperlink described in subparagraph (A)(i) shall be prominently located on the top of the home page and should link directly to the website of the centralized source established pursuant to section 211(d) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C. 1681j(d)).
 (C)ModificationsThe Bureau may modify the disclosure described in subparagraph (A)(ii) as necessary to include other circumstances under which a consumer has the right to receive a free consumer report, credit score, or educational credit score.
									(2)Nationwide specialty consumer reporting agencies
 (A)In generalNot later than 180 days after the date of enactment of this subsection, each nationwide specialty consumer reporting agency shall prominently display on the Internet home webpage of the agency a disclosure titled Consumer’s Right to Free Consumer Reports and Credit Score or Educational Credit Score (as applicable) under Federal Law. Such disclosure shall include the following statement:
										
 Upon request, all consumers are entitled to obtain a free copy of their consumer report and credit score or educational credit score (as applicable) during any 12-month period from each of the nationwide specialty consumer reporting agencies. Federal law also provides further circumstances under which a consumer is entitled to obtain additional free copies of their consumer report and credit score or educational credit score (as applicable) including:
 (1)When a consumer is unemployed and intends to apply for employment within 60 days. (2)When a consumer is a recipient of public welfare assistance.
 (3)When a consumer has a reasonable belief that their report contains inaccuracies as a result of fraud.
 (4)When a consumer files a dispute or an appeal of the results of a dispute with a consumer reporting agency or a person who furnished information to the consumer reporting agency regarding the accuracy or completeness of the information contained on their report.
 (5)After a furnisher of information discovers it has furnished inaccurate or incomplete information to a consumer reporting agency, and the furnisher notifies the agency of the error.
 (6)After an adverse action is taken against a consumer or a consumer receives a risk-based pricing notice.
 (7)When a mortgage lender, private educational lender, indirect auto lender, or motor vehicle lender obtains and uses a consumer’s reports or scores for underwriting purposes..
 (B)ModificationsThe Bureau may modify the disclosure described in subparagraph (A) as necessary to include other circumstances under which a consumer has the right to receive a free consumer report and credit score or educational credit score (as applicable).
 (C)Toll-free telephone accessThe information described in this paragraph shall also be made available via a toll-free telephone number. Such number shall be prominently displayed on the home page of the website of each nationwide specialty consumer reporting agency. Each of the circumstances under which a consumer may obtain a free consumer report and credit score or educational credit score (as applicable) shall be presented in an easily understandable format and consumers shall be directed to an individual who is a customer service representative not later than 2 minutes after the initial phone connection is made by the consumer. Information provided through such telephone number shall comply with the requirements of section 633.
 (D)Online consumer reports; exemptionUpon receipt of a request by a consumer for a consumer report, each nationwide specialty consumer reporting agency shall provide access to such report electronically on the Internet website described in section 611(g).
 (i)Automatic provision of free consumer reports and credit scores or educational credit scoresA consumer reporting agency shall provide to a consumer a free copy of the file and credit score or educational credit score of the consumer who—
 (1)obtains a 1-year fraud alert, 7-year fraud alert, active duty alert, or credit freeze as described in section 605A; or
 (2)has disputed information, or submitted an appeal of an investigation or reinvestigation of such information, under section 611 or 623.
								.
 (b)Technical amendmentSection 615(h)(7) of such Act (15 U.S.C. 1681m(h)(7)) is amended by striking section and inserting subsection. 605.Requires private educational lenders to provide consumers with free copies of any consumer reports and credit scores that they used for underwriting before consumers sign loan agreementsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g), as amended by section 702, is further amended by adding at the end the following new subsection:
				
					(i)Disclosure of consumer reports and credit scores by private educational lenders
 (1)In generalIf a private educational lender obtains a copy of any consumer reports or credit scores and uses such reports or scores in connection with an application of a consumer for a private education loan, the private educational lender shall provide to the consumer, not later than 3 business days after obtaining such reports or scores and before the date on which the consumer enters into a loan agreement with the private educational lender, a copy of any such reports or scores, along with the statement described under subsection (f)(2).
 (2)CostsNone of the costs to the private educational lender associated with procuring consumer reports or credit scores under this subsection may be charged, directly or indirectly, to the consumer.
 (3)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for creditors and lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice..
			606.Requires motor vehicle lenders or indirect auto lenders to provide consumers with free copies of
			 any consumer reports and credit scores that they used for underwriting
 before consumers sign lease or loan agreementsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g), as amended by section 605, is further amended by adding at the end the following new subsection:
				
					(j)Disclosure of consumer reports and credit scores used by motor vehicle lenders or indirect auto
			 lenders
 (1)In generalIf a motor vehicle lender or indirect auto lender obtains a copy of any consumer reports or credit scores and uses such reports or scores in connection with an application of a consumer for a motor vehicle loan or lease, the motor vehicle lender or indirect auto lender shall provide to the consumer a document, separate from the consumer’s lease or purchase agreement and before the consumer enters into a lease or purchase agreement, disclosing any consumer reports and credit scores, including the statement described in subsection (f)(2), used by the lender to determine whether to extend credit to the consumer.
 (2)CostsNone of the costs to the motor vehicle lender or indirect auto lender associated with procuring consumer reports or credit scores under this subsection may be charged, directly or indirectly, to the consumer.
 (3)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for creditors and lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice.
						(4)Definitions
 (A)Indirect auto lenderThe term indirect auto lender has the meaning given the term by the Bureau, and shall include a person extending a loan made with respect to a car, boat, motorcycle, recreational vehicle, or other similar vehicle used primarily for personal or household purposes.
 (B)Motor vehicle lenderThe term motor vehicle lender has the meaning given the term by the Board of Governors of the Federal Reserve System, and shall include a person extending a loan made with respect to a car, boat, motorcycle, recreational vehicle, or other similar vehicle used primarily for personal or household purposes..
			607.Requires residential mortgage lenders to provide consumers with free copies of any consumer reports
			 and credit scores that they used for underwriting before consumers sign
			 loan agreements
 Section 609(g) of the Fair Credit Reporting Act (15 U.S.C. 1681g(g)) is amended— (1)by redesignating paragraph (2) as paragraph (5);
 (2)in paragraph (1)— (A)by striking a consumer credit score and inserting any consumer reports or credit scores;
 (B)by striking , as defined in subsection (f),; (C)by striking the following to the consumer as soon as reasonably practicable: and inserting , not later than 3 business days after using such reports or scores, a document disclosing any consumer reports and credit scores used by the lender to determine whether to extend credit to the consumer along with the statement described in subsection (f)(2).;
 (D)by striking subparagraphs (A), (B), (C), (E), and (F); (E)by redesignating subparagraph (D) as paragraph (3); and
 (F)by redesignating subparagraph (G) as paragraph (4); (3)by inserting after paragraph (1) the following new paragraph:
					
 (2)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice.;
 (4)in paragraph (3) (as so redesignated), in the quoted material— (A)by inserting , free of charge, after disclose to you; and
 (B)by striking affecting your credit scores and inserting affecting your credit score or scores; (5)in paragraph (5) (as so redesignated) by inserting or scores after credit score each place such term appears; and
 (6)by adding at the end the following new paragraphs:  (6)Actions not requiredThis subsection shall not require any person to disclose any credit score or related information obtained by the person after a loan has closed.
 (7)No procurement costsNone of the costs to the creditor or lender associated with procuring any consumer reports or scores under this subsection may be charged, directly or indirectly, to the consumer..
				VIIBanning mis­lead­ing and unfair consumer reporting practices
			701.Prohibits automatic renewals for consumer reporting and credit scoring products and services
 offered under promotional termsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 501, is further amended—
 (1)by adding at the end the following new section:  632.Promotional periods (a)Termination noticeWith respect to any product or service related to a consumer report or a credit score that is provided to a consumer under promotional terms, the seller or provider of such product or service shall provide clear and conspicuous notice to the consumer within a reasonable period of time before the promotional period ends.
 (b)Opt-InWith respect to any such product or service, the seller or provider may not continue to sell or provide such product or service to the consumer after the end of the promotional period unless the consumer specifically agrees at the end of the promotional period to continue receiving the product or service.; and
 (2)in the table of contents for such Act, by inserting after the item relating to section 631 (as added by section 501) the following new item:
					
						
							632. Promotional periods..
				702.Bans misleading and deceptive marketing related to the provision of consumer reporting and credit
 scoring products and servicesSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking request, except and all that follows through consumer to whom and inserting request, unless the consumer to whom;
 (ii)by striking disclosure; and and inserting disclosure.; and (iii)by striking subparagraph (B); and
 (B)in paragraph (6), by inserting or educational credit score (if applicable) under subsection (f) or 612 before the period at the end; and (2)by adding at the end the following new subsection:
					
 (h)Disclosures on products and servicesThe Bureau, in consultation with the Federal Trade Commission, shall issue regulations within 18 months of the date of the enactment of this subsection requiring each consumer reporting agency and reseller to clearly and conspicuously disclose all material terms and conditions, including any fee and pricing information associated with any products or services offered, advertised, marketed, or sold to consumers by the agency or reseller. Such disclosures shall be made in all forms of communication to consumers and displayed prominently on the agency or reseller’s website and all other locations where products or services are offered, advertised, marketed, or sold to consumers..
				703.Ends excessive direct-to-consumer sales by giving the Bureau authority to set fair and reasonable
			 fees on consumer reporting and credit scoring products and services sold
 by consumer reporting agencies to consumersThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 706, is further amended—
 (1)by adding at the end the following new section:  635.Fair and reasonable fees for products and services The Bureau may, with respect to any product or service offered by a consumer reporting agency to a consumer, set a fair and reasonable maximum fee that may be charged for such product or service, except where such maximum fee is otherwise provided under this title.; and
 (2)in the table of contents for such Act, as amended by section 706, by adding at the end the following new item:
					
						
							635. Fair and reasonable fees for products and services..
				704.Promotes access to consumer reporting and credit scoring disclosures for consumers with limited
			 English proficiency and visual and hearing impairments to enhance their
 ability to exercise their rightsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 701, is further amended—
 (1)by adding at the end the following new section:  633.Fair access to information for nonnative English speakers and the visually and hearing impaired (a)In generalNot later than 180 days after the date of the enactment of this section, the Bureau shall issue a rule to require consumer reporting agencies and persons who furnish information to consumer reporting agencies under this title, to the maximum extent reasonably practicable—
 (1)to provide any information, disclosures, or other communication with consumers— (A)in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis; and
 (B)in formats accessible to individuals with hearing or vision impairments; and (2)to ensure that—
 (A)customer service representatives, including employees assigned to handle disputes or appeals under sections 611 and 623, who are available to assist consumers are highly familiar with the requirements of this title;
 (B)such representatives are available during regular business hours and outside of regular business hours, including evenings and weekends; and
 (C)at least one among such representatives is fluent in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis.
 (b)Bureau consultationThe Bureau shall consult with advocates for civil rights, consumer groups, community groups, and organizations that serve traditionally underserved communities and populations in issuing the rule described in subsection (a).; and
 (2)in the table of contents for such Act, by inserting after the item relating to section 632 (as added by section 701) the following new item:
					
						
							633. Fair access to information for nonnative English speakers and the visually and hearing
			 impaired..
				705.Establishes consumers’ right to shop for the best deal on certain large dollar loans without
 harming their credit standingSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following new subsection:
				
					(h)Encouraging consumers To comparison shop for loans by treating grouped enquiries of the same type
			 within a reasonable period as a single enquiry
 (1)In generalWith respect to multiple enquiries of the same type made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, any credit scoring model shall treat such enquiries as a single enquiry if the enquiries are made within a 120-day period.
 (2)Definition of enquiries of the same typeWith respect to multiple enquiries made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, such enquiries are of the same type if the consumer reporting agency has reason to believe that the enquiries are all made for the purpose of determining the consumer’s creditworthiness for an extension of credit described in one of the following:
 (A)A covered residential mortgage loan (as described in section 605C). (B)A motor vehicle loan or lease (as described in section 609(j)).
 (C)A private education loan. (D)Any other consumer financial product or service, as determined by the Bureau.
							.
			706.Ends confusion about whether entities are engaged in consumer reporting practices by creating a
 nationwide consumer reporting agencies registryThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 704, is further amended—
 (1)by adding at the end the following new section:  634.Nationwide consumer reporting agencies registry (a)In generalNot later than 1 year after the date of enactment of this section, the Bureau shall establish and maintain a publicly accessible registry of consumer reporting agencies described in subsection (p) or (x) of section 603 (and any other agencies the Bureau determines provide similar services to such consumer reporting agencies) that includes current contact information of each such agency, including the Internet website address of the Internet website described under section 611(g), and information on how consumers can obtain their consumer report, credit scores, or educational credit scores (as applicable) by toll-free telephone, postal mail, or electronic means.
 (b)Registry requirementsThe registry described in subsection (a) shall— (1)identify the largest agencies and the markets and demographics covered by such agencies; and
 (2)disclose, with respect to each agency, whether the agency is subject to the supervisory authority of the Bureau under this title.
 (c)Information updatesEach agency described under subsection (a) shall submit to the Bureau contact information for the registry, including any updates to such information. The Bureau shall—
 (1)independently verify information submitted by each agency; and (2)update the registry not less frequently than annually.; and
 (2)in the table of contents for such Act, by inserting after the item relating to section 633 (as added by section 704) the following new item:
					
						
							634. Nationwide consumer reporting agencies registry..
				VIIIExpanding access to tools to protect vulnerable consumers from identity theft, fraud, or a related
			 crime, and protect victims from further harm
 801.Identity theft report definitionParagraph (4) of section 603(q) of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)(4)) is amended to read as follows:
				
 (4)Identity theft reportThe term identity theft report has the meaning given that term by rule of the Bureau, and means, at a minimum, a report— (A)that is a standardized affidavit that alleges that a consumer has been a victim of identity theft, fraud, or a related crime, or has been harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, that was developed and made available by the Bureau; or
						(B)
 (i)that alleges an identity theft, fraud, or a related crime, or alleges harm from the unauthorized disclosure of the consumer’s financial or personally identifiable information;
 (ii)that is a copy of an official, valid report filed by a consumer with an appropriate Federal, State, or local law enforcement agency, including the United States Postal Inspection Service, or such other government agency deemed appropriate by the Bureau; and
 (iii)the filing of which subjects the person filing the report to criminal penalties relating to the filing of false information if, in fact, the information in the report is false..
 802.Credit freeze definitionSection 603(q) of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)(4)) is amended by adding at the end the following new paragraph:
				
 (6)Credit freezeThe term credit freeze means a restriction placed at the request of a consumer or a personal representative of the consumer, on the consumer report of the consumer, that prohibits a consumer reporting agency described in section 603(p) from releasing the consumer report for a purpose relating to the extension of credit without the express authorization of the consumer. A credit freeze shall not apply to the use of a consumer report by any of the following:
 (A)A person, or the person’s subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an account, contract, or debtor-creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owed on the account, contract, or debt.
 (B)A person, or the person’s subsidiary, affiliate, agent, subcontractor, or assignee, to whom access has been granted pursuant to a request by the consumer described under section 605A(i)(1)(B), for purposes of facilitating the extension of credit or other permissible use.
 (C)Any person acting pursuant to a court order, warrant, or subpoena. (D)A Federal, State, or local government, or an agent or assignee thereof.
 (E)Any person for the sole purpose of providing a credit monitoring or identity theft protection service to which the consumer has subscribed.
 (F)Any person for the purpose of providing a consumer with a copy of the consumer report, credit score, or educational credit score of the consumer upon the consumer's request.
 (G)Any person or entity for insurance purposes, including use in setting or adjusting a rate, adjusting a claim, or underwriting.
 (H)Any person acting pursuant to an authorization from a consumer to use their consumer report for employment purposes.
						.
			803.Enhances fraud alert protections
 Section 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking One-Call and inserting One-Year; (B)in paragraph (1)—
 (i)in the paragraph heading, by striking Initial alerts and inserting In general; (ii)by inserting or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, after identity theft,;
 (iii)in subparagraph (A)— (I)by striking 90 days and inserting 1 year; and
 (II)by striking and at the end; (iv)in subparagraph (B)—
 (I)by inserting 1-year before fraud alert; and (II)by striking the period at the end and inserting ; and; and
 (v)by adding at the end the following new subparagraph:  (C)upon the expiration of the 1-year period described in subparagraph (A) or a subsequent 1-year period, and in response to a direct request by the consumer or such representative, continue the fraud alert for a period of 1 additional year if the information asserted in this paragraph remains applicable.; and
 (C)in paragraph (2)— (i)in the paragraph heading, by inserting and credit or educational credit scores after reports;
 (ii)by inserting 1-year before fraud alert; (iii)in subparagraph (A), by inserting and credit score or educational credit score after file; and
 (iv)in subparagraph (B), by striking any request described in subparagraph (A) and inserting the consumer reporting agency includes the 1-year fraud alert in the file of a consumer; (2)in subsection (b)—
 (A)in the subsection heading, by striking Extended and inserting Seven-Year; (B)in paragraph (1)—
 (i)in subparagraph (B)— (I)by striking 5-year period beginning on the date of such request and inserting such 7-year period; and
 (II)by striking and at the end; (ii)in subparagraph (C)—
 (I)by striking extended and inserting 7-year; and (II)by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new subparagraph:  (D)upon the expiration of such 7-year period or a subsequent 7-year period, and in response to a direct request by the consumer or such representative, continue the fraud alert for a period of 7 additional years if the consumer or such representative submits an updated identity theft report.; and
 (C)in paragraph (2)— (i)in the paragraph heading, by inserting and credit or educational credit scores after reports; and
 (ii)by amending subparagraph (A) to read as follows:  (A)disclose to the consumer that the consumer may request a free copy of the file and credit score or educational credit score of the consumer pursuant to section 612(d) during each 12-month period beginning on the date on which the 7-year fraud alert was included in the file and ending on the date of the last day that the 7-year fraud alert applies to the consumer’s file; and;
 (3)in subsection (c)— (A)in paragraph (1), by inserting or educational credit score after credit score;
 (B)by redesignating paragraphs (1), (2), and (3), as subparagraphs (A), (B), and (C), respectively (and conforming the margins accordingly);
 (C)by striking Upon the direct request and inserting  (1)In generalUpon the direct request; and
 (D)by adding at the end the following new paragraph:  (2)Access to free reports and credit or educational credit scoresIf a consumer reporting agency includes an active duty alert in the file of an active duty military consumer, the consumer reporting agency shall—
 (A)disclose to the active duty military consumer that the active duty military consumer may request a free copy of the file and credit score or educational credit score of the active duty military consumer pursuant to section 612(d), during each 12-month period beginning on the date that the activity duty military alert is requested and ending on the date of the last day the active duty alert applies to the file of the active duty military consumer; and
 (B)provide to the active duty military consumer all disclosures required to be made under section 609, without charge to the consumer, not later than 3 business days after any request described in subparagraph (A).;
 (4)by amending subsection (d) to read as follows:  (d)ProceduresEach consumer reporting agency described in section 603(p) shall establish and make available to the public on the agency’s Internet website policies and procedures to comply with this section, including policies and procedures—
 (1)that inform consumers of the availability of 1-year fraud alerts, 7-year fraud alerts, active duty alerts, and credit freezes (as applicable);
 (2)that allow consumers to request 1-year fraud alerts, 7-year fraud alerts, and active duty alerts (as applicable) and to place, temporarily lift, or fully remove a credit freeze in a simple and easy manner; and
 (3)for asserting in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, for a consumer seeking a 1-year fraud alert or credit freeze.;
 (5)in subsection (e), by inserting 1-year or 7-year before fraud alert; (6)in subsection (f), by striking or active duty alert and inserting active duty alert, or credit freeze (as applicable);
 (7)in subsection (g)— (A)by inserting or has been harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, or to inform such agency of the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E, after identity theft,; and
 (B)by inserting or credit freezes after request alerts; and (8)in subsection (h)—
 (A)in paragraph (1)— (i)in the paragraph heading, by striking Initial and inserting 1-Year; and
 (ii)by striking initial and inserting 1-year each place such term appears; and (B)in paragraph (2)—
 (i)in the paragraph heading, by striking Extended and inserting 7-year; and (ii)by striking extended and inserting 7-year each place such term appears.
						804.Enhances access to credit freezes, limits the cost of such freezes, and provides access to free
 credit freezes for vulnerable consumersSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended by adding at the end the following:
				
 (i)Credit freezes (1)In generalUpon the direct request of a consumer, or individual acting on behalf of or as a personal representative of a consumer, a consumer reporting agency described in section 603(p) that maintains a file on the consumer and has received appropriate proof of the identity of the requester (as described in section 1022.123 of title 12, Code of Federal Regulations) shall—
 (A)place a credit freeze on the file of the consumer not later than 1 business day after receiving such request sent by postal mail, toll-free telephone, or secure electronic means as established by the agency and—
 (i)not later than 5 business days after placing the credit freeze, provide the consumer with written confirmation of the credit freeze and a unique personal identification number or password (other than the consumer’s social security number) for use to authorize the release of the consumer’s report for a specific period of time; and
 (ii)disclose all relevant information to the consumer relating to the procedures for temporarily lifting and fully removing a credit freeze, including a statement about the maximum amount of time given to an agency to conduct such actions;
 (B)for a consumer who provides a correct personal identification number or password, temporarily lift an existing credit freeze from the consumer’s file for a period of time specified by the consumer for a specific user or category of users, as determined by the consumer—
 (i)not later than 1 business day after receiving the request by postal mail; or (ii)not later than 15 minutes after receiving the request by toll-free telephone number or secure electronic means established by the agency, if such request is received during regular business hours, except if the consumer reporting agency’s ability to temporarily lift the credit freeze is prevented by—
 (I)an act of God, including earthquakes, hurricanes, storms, or similar natural disaster or phenomenon, or fire;
 (II)unauthorized or illegal acts by a third party including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or a similar occurrence;
 (III)an operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or a similar disruption;
 (IV)governmental action, including emergency orders or regulations, judicial or law enforcement action, or a similar directive;
 (V)regularly scheduled maintenance or updates to the consumer reporting agency’s systems occurring outside of normal business hours; or
 (VI)commercially reasonable maintenance of, or repair to, the consumer reporting agency’s systems that is unexpected or unscheduled; or
 (C)for a consumer who provides a correct personal identification number or password, fully remove an existing credit freeze from the file of the consumer not later than 1 business day after receiving such request by postal mail, toll-free telephone, or secure electronic means established by the agency.
							(2)Fees
 (A)Classes of consumersThe Bureau may establish classes of consumers eligible to place, temporarily lift, or fully remove a credit freeze free of charge.
 (B)No feeA consumer reporting agency described in section 603(p) may not charge a consumer a fee to place, temporarily lift, or fully remove a credit freeze if the consumer or a representative of the consumer—
 (i)asserts in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information;
 (ii)is an active duty military consumer; (iii)is 65 years of age or older; or
 (iv)is a member of a class established by the Bureau under subparagraph (A). (C)Limitation on feesFor consumers not described in subparagraph (B), a consumer reporting agency may charge not more than $3 (as adjusted by the Bureau on January 1st of each year, based proportionally on changes in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor and Statistics of the Department of Labor, with fractional changes rounded to the nearest 50 cents) for each request by a consumer or a representative of the consumer to place, temporarily lift, or fully remove a credit freeze.
 (3)Access to free reports and credit or educational credit scoresIf a consumer reporting agency includes a credit freeze in the file of a consumer described in paragraph (2)(A), the consumer reporting agency shall—
 (A)disclose to the consumer that the consumer may request a free copy of the file and credit score or educational credit score of the consumer pursuant to section 612(d) on an annual basis beginning on the date the freeze is placed and ending on the date that is 12 months after the freeze is fully removed; and
 (B)provide to the consumer all disclosures required to be made under section 609, without charge to the consumer, not later than 3 business days after any request described in paragraph (1) is made.
 (4)Other requirementsDuring the period beginning on the date a consumer or a representative of the consumer requests to place a credit freeze and ending the date on which the consumer or representative requests to fully remove a credit freeze, a consumer reporting agency shall exclude the consumer from any list of consumers prepared by the consumer reporting agency and provided to any third party to offer credit or insurance to the consumer as part of a transaction that was not initiated by the consumer, unless the consumer or such representative requests that such exclusion be rescinded before end of such period.
 (5)Notice to consumers regarding changes to certain personally identifiable informationA consumer reporting agency may not change the name, date of birth, social security number, or address of a consumer in the file of the consumer during the period that a credit freeze is in place unless the consumer reporting agency sends a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer’s file. Written confirmation shall not be required for technical modifications of a consumer’s personally identifiable information including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change of the consumer, any written confirmation shall be sent to the new address and former address of the consumer.
 (6)Nonapplicability to certain public record informationA credit freeze placed on the file of a consumer shall not prohibit a consumer reporting agency from disclosing public record information lawfully obtained by, or for, the consumer reporting agency from an open public record.
 (7)Relation to State lawThis subsection does not annul, alter, or affect in any manner the meaning, scope or applicability of the laws of any State relating to credit freezes or other similar actions, except to the extent those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency. For purposes of this subsection, a term or provision of a State law is not inconsistent with the provisions of this subsection if the term or provision affords greater protection and benefit to the consumer than the protection and benefit provided under this subsection as determined by the Bureau, on its own motion or upon the petition of any interested party..
			805.Requires disclosure of consumer rights related to credit freezes
 (a)Summary of rights related to credit freezesSection 609(c)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681g(c)(1)), as amended by section 105(d)(1)(C)(iv), is further amended by adding at the end the following new subparagraph:
					
 (E)Summary of rights related to credit freezesThe Bureau shall publish, and consumer reporting agencies described under section 603(p) shall distribute to consumers, the following notice:
							
 Credit freezesConsumers have the right to obtain a credit freeze under Federal law from any of the nationwide consumer reporting agencies. You have a right to place a credit freeze on your consumer report, which will prohibit a consumer reporting agency from releasing information in your consumer report without your express authorization. A credit freeze may be requested in writing by mail, by toll-free telephone, or by electronic means as provided by a consumer reporting agency. A credit freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. If you are actively seeking a new credit, loan, utility, telephone, or insurance account, you should understand that the procedures involved in lifting a credit freeze may slow your applications for such accounts and you should plan ahead and lift a freeze in advance of actually applying for any of these type of accounts. When you place a credit freeze on your consumer report, you will be provided a personal identification number or password to use if you choose to fully remove the freeze on your consumer report or temporarily authorize the release of your consumer report for a period of time after the freeze is in place to a specific party or parties. To provide that authorization you must contact each consumer reporting agency individually and provide your personal identification number or password, proper identification to verify your identity, and the period of time for which you would like the report to be available. A consumer reporting agency must authorize the release of your consumer report no later than 15 minutes after receiving the above information if the request is by toll-free telephone, or secure electronic means, and no later than one business day when a written request is submitted by mail. A credit freeze does not apply to a person or entity, or its affiliates or collection agencies acting on behalf of the person or entity, with which you have an existing account, that requests information in your consumer report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance. Unless you suspect you have been or are about to become a victim of identity theft, fraud, a related crime, or harmed by the unauthorized disclosure of your financial or personally identifiable information, are an active duty military servicemember, are 65 years of age or older, or as otherwise identified as an eligible consumer by the Bureau of Consumer Financial Protection, a consumer reporting agency has the right to charge you a fee of no more than $3 dollars each time you place, temporarily lift, or fully remove a credit freeze. However, if you reside in a State that provides greater protections with respect to the circumstances, method, or frequency for obtaining a credit freeze than is available under the Federal law, those State protections and benefits will apply to you...
 (b)Clarification of information To be included with agency disclosuresSection 609(c)(2) of such Act (15 U.S.C. 1681g(c)(2)) is amended— (1)in subparagraph (B)—
 (A)by striking consumer reporting agency described in section 603(p) and inserting consumer reporting agency described in subsection (p) or (x) of section 603; (B)by striking the agency and inserting such an agency; and
 (C)by inserting and an Internet website address after hours; and (2)in subparagraph (E), by striking outdated under section 605 or and inserting outdated, required to be removed, or.
 806.Provides access to fraud records for victimsSection 609(e) of the Fair Credit Reporting Act (15 U.S.C. 1681g(e)) is amended— (1)in paragraph (1)—
 (A)by striking resulting from identity theft; (B)by striking claim of identity theft and inserting claim of fraudulent activity; and
 (C)by striking any transaction alleged to be a result of identity theft and inserting any fraudulent transaction; (2)in paragraph (2)(B)—
 (A)by striking identity theft, at the election of the business entity and inserting fraudulent activity; (B)by amending clause (i) to read as follows:
						
 (i)a copy of an identity theft report; or; and (C)by amending clause (ii) to read as follows:
						
 (ii)an affidavit of fact that is acceptable to the business entity for that purpose.; (3)in paragraph (3), by striking identity theft and inserting fraudulent activity;
 (4)by striking paragraph (8) and redesignating paragraphs (9) through (13) as paragraphs (8) through (12), respectively; and
 (5)in paragraph (10) (as so redesignated), by striking or similar crime and inserting , fraud, or a related crime. 807.Required Bureau to set procedures for reporting identity theft, fraud, and other related crimeSection 621(f)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681s(f)(2)) is amended—
 (1)in the paragraph heading, by striking Model form and inserting Standardized affidavit; (2)by striking The Commission and inserting The Bureau;
 (3)by striking model form and inserting standardized affidavit; (4)by inserting after identity theft the following: , fraud, or a related crime, or otherwise are harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information,; and
 (5)by striking fraud. and inserting identity theft, fraud, or other related crime. Such standardized affidavit and procedures shall not include a requirement that a consumer obtain a police report..
				808.Establishes the right to free credit monitoring and identity theft protection services for certain
 consumersSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(a)), as amended by section 804, is further amended by adding at the end the following:
				
					(j)Credit monitoring and identity theft protection services
 (1)In generalUpon the direct request of a consumer, or individual acting on behalf of or as a personal representative of a consumer, a consumer reporting agency described in section 603(p) that maintains a file on the consumer and has received appropriate proof of the identity of the requester (as described in section 1022.123 of title 12, Code of Federal Regulations) shall provide the consumer with credit monitoring and identity theft protection services not later than 1 business day after receiving such request sent by postal mail, toll-free telephone, or secure electronic means as established by the agency.
						(2)Fees
 (A)Classes of consumersThe Bureau may establish classes of consumers eligible to receive credit monitoring and identity theft protection services free of charge.
 (B)No feeA consumer reporting agency described in section 603(p) may not charge a consumer a fee to receive credit monitoring and identity theft protection services if the consumer or a representative of the consumer—
 (i)asserts in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information;
								
									(ii)
 is unemployed and intends to apply for employment in the 60-day period beginning on the date on which the request is made;
								
									(iii)
 is a recipient of public welfare assistance; (iv)is an active duty military consumer;
 (v)is 65 years of age or older; or (vi)is a member of a class established by the Bureau under subparagraph (A).
 (3)Bureau rulemakingThe Bureau shall issue regulations— (A)to define the scope of credit monitoring and identity theft protection services required under this subsection; and
 (B)to set a fair and reasonable fee that a consumer reporting agency may charge a consumer (other than a consumer described under paragraph (2)(B)) for such credit monitoring and identity theft protection services.
 (4)Relation to State lawThis subsection does not annul, alter, or affect in any manner the meaning, scope or applicability of the laws of any State relating to credit monitoring and identity theft protection services or other similar actions, except to the extent those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency. For purposes of this subsection, a term or provision of a State law is not inconsistent with the provisions of this subsection if the term or provision affords greater protection and benefit to the consumer than the protection and benefit provided under this subsection as determined by the Bureau, on its own motion or upon the petition of any interested party..
			809.Ensures removal of inquiries resulting from identity theft, fraud, or other related crime from
 consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 308, is further amended by adding at the end the following:
				
 (14)Information about inquiries made for a credit report based on requests that the consumer reporting agency verifies were initiated as the result of identity theft, fraud, or other related crime..
			IXMiscellaneous
 901.Definitions related to daysSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 601, is further amended by adding at the end the following:
				
					(bb)Definitions related to days
 (1)Calendar day; dayThe term calendar day or day means a calendar day, excluding any federally recognized holiday. (2)Business dayThe term business day means a day between and including Monday to Friday, and excluding any federally recognized holiday.
						.
 902.Technical correction related to risk-based pricing noticesSection 615(h)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681m) is amended— (1)in subparagraph (A), by striking this section and inserting this subsection; and
 (2)in subparagraph (B), by striking This section and inserting This subsection. 903.FCRA findings and purpose; voids certain contracts not in the public interest (a)FCRA findings and purposeSection 602 of the Fair Credit Reporting Act (15 U.S.C. 1681(a)) is amended—
 (1)in subsection (a)— (A)by amending paragraph (1) to read as follows:
							
 (1)Many financial and non-financial decisions affecting consumers’ lives depend upon fair, complete, and accurate credit reporting. Inaccurate and incomplete credit reports directly impair the efficiency of the financial system and undermine the integrity of using credit reports in other circumstances, and unfair credit reporting and credit scoring methods undermine the public confidence which is essential to the continued functioning of the financial services system and the provision of many other consumer products and services.; and
 (B)in paragraph (4), by inserting after agencies the following: , furnishers, and credit scoring developers; and (2)in subsection (b)—
 (A)by striking It is the purpose of this title to require and inserting the following:  The purpose of this title is the following:(1)To require; and (B)by adding at the end the following:
							
 (2)To prohibit any practices and procedures with respect to credit reports and credit scores that are not in the public interest..
 (b)Voiding of certain contracts not in the public interestThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 703, is further amended—
 (1)by adding at the end the following new section:  636.Voiding of certain contracts not in the public interest (a)In generalAny provision contained in a contract that requires a person to not follow a provision of this title, that is against the public interest, or that otherwise circumvents the purposes of this title shall be null and void.
 (b)Rule of constructionNothing in subsection (a) shall be construed as affecting other provisions of a contract that are not described under subsection (a).
								; and
 (2)in the table of contents for such Act, by adding at the end the following new item:   636. Voiding of certain contracts not in the public interest.. 904.General Bureau rulemakingExcept as otherwise provided, not later than the end of the 2-year period beginning on the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue final rules to implement the amendments made by this Act.
			
